    Case 3:20-cv-01800-K Document 1 Filed 07/08/20                   Page 1 of 64 PageID 1


                       IN THE UNITED STATES DISTRICT COURT
                       FOR THE NORTHERN DISTRICT OF TEXAS

 GREGORY MCKENNA, derivatively on behalf
 of EXELA TECHNOLOGIES, INC.,
                                                        C.A. No. 3:20-cv-1800
        Plaintiff,

        vs.

 RONALD COGBURN, JAMES G. REYNOLDS, DEMAND FOR JURY TRIAL
 PAR CHADHA, MARTIN AKINS, JOSHUA
 BLACK, GORDON COBURN, NATHANIEL
 LIPMAN, MATTHEW NORD, and JOHN H.
 REXFORD,

        Defendants,

        and

 EXELA TECHNOLOGIES, INC.,

        Nominal Defendant.


                VERIFIED SHAREHOLDER DERIVATIVE COMPLAINT

                                       INTRODUCTION

       Plaintiff Gregory McKenna (“Plaintiff”), by Plaintiff’s undersigned attorneys,

derivatively and on behalf of Nominal Defendant Exela Technologies, Inc. (“Exela” or the

“Company”), files this Verified Shareholder Derivative Complaint against Individual Defendants

Ronald Cogburn, James G. Reynolds, Par Chadha, Martin Akins, Joshua Black, Gordon Coburn,

Nathaniel Lipman, Matthew Nord, and John H. Rexford (collectively, the “Individual

Defendants,” and together with Exela, the “Defendants”) for breaches of their fiduciary duties as

directors and/or officers of Exela, unjust enrichment, waste of corporate assets, and violations of

Sections 14(a), 10(b) and 20(a) of the Securities Exchange Act of 1934 (the “Exchange Act”). As

for Plaintiff’s complaint against the Individual Defendants, Plaintiff alleges the following based

_____________________________________________________________________________
                              Verified Shareholder Derivative Complaint
                                                  1
     Case 3:20-cv-01800-K Document 1 Filed 07/08/20                      Page 2 of 64 PageID 2


upon personal knowledge as to Plaintiff and Plaintiff’s own acts, and information and belief as to

all other matters, based upon, inter alia, the investigation conducted by and through Plaintiff’s

attorneys, which included, among other things, a review of the Defendants’ public documents,

conference calls, and announcements made by Defendants, United States Securities and

Exchange Commission (“SEC”) filings, wire and press releases published by and regarding

Exela, legal filings, news reports, securities analysts’ reports and advisories about the Company,

and information readily obtainable on the Internet. Plaintiff believes that substantial evidentiary

support will exist for the allegations set forth herein after a reasonable opportunity for discovery.

                                     NATURE OF THE ACTION

       1.         This is a shareholder derivative action that seeks to remedy wrongdoing

committed by Exela’s directors and officers from March 16, 2018 through the present (the

“Relevant Period”).

       2.         Based in Irving, Texas, Exela offers software solutions and related services

pertaining   to     transaction   processing,    enterprise     information   management,   document

management, and various other digital business processes.

       3.         Prior to, and continuing throughout the Relevant Period, the Company

consistently reported material weaknesses in its internal controls, which—as the Individual

Defendants conceded—had an appreciable impact on the Company’s ability to report wholly

accurate financial information. Despite this, the Individual Defendants, including the Company’s

Chief Executive Officer (“CEO”) and Chief Financial Officer (“CFO”), continually certified that

the Company’s financial reports fairly presented the Company’s financial condition and results

of operations, and attested that such reports were prepared in accordance with generally accepted

accounting principles (“GAAP”).


_____________________________________________________________________________
                                  Verified Shareholder Derivative Complaint
                                                      2
    Case 3:20-cv-01800-K Document 1 Filed 07/08/20                   Page 3 of 64 PageID 3


       4.      What the Individual Defendants failed to disclose, however, was the true, vast

extent of the inaccuracies that plagued the Company’s reported financial data. Specifically, as

the Individual Defendants would belatedly reveal, from March 2018 through March 2020 at

least, the Company repeatedly and substantially misreported many of its most vital financial

metrics, including its total revenue and net loss, rendering each of the Company’s financial

statements filed with the SEC during that period false and misleading. These misstatements were

caused by errors in the Company’s financial data related to, among other things, liability incurred

in connection with a petition for appraisal filed in the Delaware Court of Chancery by former

shareholders of the Company’s predecessor entity (the “Appraisal Action”), outsourced contract

costs, various expense reimbursements, and incorrect recognition of revenue and classification of

cash flows.

       5.      The truth ultimately began to emerge on March 16, 2020, when the Company

announced that it would be unable to timely file its annual report on Form 10-K for the fiscal

year ended December 31, 2019 (the “2019 10-K”), and would be forced to restate certain of its

previously issued financial statements (the “Restatement”).

       6.      On this news, the price of the Company’s stock fell by roughly 8%, sinking from

$0.185 per share at the close of trading on March 16, 2020, to $0.17 per share at the close of

trading on March 17, 2020.

       7.      The next day, the Company disclosed additional information regarding the

Restatement, revealing that each of the Company’s financial statements for the fiscal years ended

December 31, 2017 and December 31, 2018, as well as its financial statements issued for the

interim periods through September 30, 2019, would need to be restated.




_____________________________________________________________________________
                              Verified Shareholder Derivative Complaint
                                                  3
    Case 3:20-cv-01800-K Document 1 Filed 07/08/20                    Page 4 of 64 PageID 4


       8.      On this news, the price of the Company’s stock fell once more, dropping from

$0.17 per share at the close of trading on March 17, 2020, to $0.145 per share at the close of

trading on March 18, 2020, shedding roughly 14% of its value.

       9.      On May 21, 2020, the Company revealed that Defendant James G. Reynolds

(“Reynolds”) had resigned from his position as the Company’s CFO.

       10.     On June 9, 2020, the Company at last filed its 2019 10-K, which included the

results of the Restatement. The Restatement revealed sweeping corrections to the Company’s

yearly and quarterly financial data filed with the SEC and issued to the public during fiscal 2019

and 2018, which included millions of dollars in adjustments to the Company’s revenue,

operating loss, net loss, and other important metrics, laying bare the magnitude of the Individual

Defendants’ fraudulent misrepresentations.

       11.     During the Relevant Period, the Individual Defendants breached their fiduciary

duties by personally making and/or causing the Company to make to the investing public a series

of materially false and misleading statements regarding the Company’s business, operations, and

prospects. Specifically, the Individual Defendants willfully or recklessly made and/or caused the

Company to make false and misleading statements to the investing public that failed to disclose,

inter alia, that: (1) the Company’s financial data contained a host of serious errors related to the

Company’s liability in connection with the Appraisal Action, outsourced contract costs, expense

reimbursements, revenue recognition, and classification of cash flows, among other things; (2)

the foregoing errors negatively impacted the Company’s reported revenue, operating loss, net

loss, and basic and diluted loss per share; (3) due to the foregoing, the Company’s consolidated

financial statements for the fiscal years ended December 31, 2017 and December 31, 2018, as

well as the Company’s quarterly financial data for each fiscal quarter during fiscal 2018, and the


_____________________________________________________________________________
                               Verified Shareholder Derivative Complaint
                                                   4
    Case 3:20-cv-01800-K Document 1 Filed 07/08/20                      Page 5 of 64 PageID 5


first three fiscal quarters of fiscal 2019 would not be prepared in accordance with GAAP, and

could not be relied upon; and (4) as a result, each of the Company’s financial statements issued

from March 2018 through November 2019 would ultimately need to be restated. As a result of

the foregoing, the Company’s public statements were materially false and misleading at all

relevant times.

       12.        The Individual Defendants failed to correct and/or caused the Company to fail to

correct these false and misleading statements and omissions of material fact, rendering them

personally liable to the Company for breaching their fiduciary duties.

       13.        Additionally, in breach of their fiduciary duties, the Individual Defendants

willfully or recklessly caused the Company to fail to maintain an adequate system of oversight,

disclosure controls and procedures, and internal controls over financial reporting.

       14.        Furthermore, during the period when the Company’s stock price was artificially

inflated due to the false and misleading statements discussed herein, certain of the Individual

Defendants caused the Company to repurchase its own stock at prices that were artificially

inflated due to the foregoing misrepresentations, while one of them engaged in lucrative insider

trading, netting proceeds of over $32.8 million. Approximately 2,737,847 shares of the

Company’s common stock were repurchased between June 2018 and June 2019 for over $10.8

million. As the Company’s stock was actually only worth $0.17 per share during that time, the

price at closing on March 17, 2020, the Company overpaid by over $10.3 million in total.

       15.        The Individual Defendants’ breaches of fiduciary duty and other misconduct have

subjected the Company, the Company’s CEO, and the Company’s former CFO to a federal

securities fraud class action lawsuit pending in the United States District Court for the Northern

District of Texas (the “Securities Class Action”), the need to undertake internal investigations,


_____________________________________________________________________________
                                 Verified Shareholder Derivative Complaint
                                                     5
     Case 3:20-cv-01800-K Document 1 Filed 07/08/20                    Page 6 of 64 PageID 6


losses from the waste of corporate assets, and losses due to the unjust enrichment of Individual

Defendants who were improperly over-compensated by the Company, and will likely cost the

Company going forward millions of dollars.

       16.     In light of the breaches of fiduciary duty engaged in by the Individual Defendants,

most of whom are the Company’s current directors, their collective engagement in fraud, the

substantial likelihood of the directors’ liability in this derivative action and the CEO’s liability in

the Securities Class Action, their being beholden to each other, their longstanding business and

personal relationships with each other, and their not being disinterested and/or independent

directors, a majority of Exela’s Board of Directors (the “Board”) cannot consider a demand to

commence litigation against themselves on behalf of the Company with the requisite level of

disinterestedness and independence.

                                 JURISDICTION AND VENUE

       17.     This Court has subject matter jurisdiction pursuant to 28 U.S.C. § 1331 because

Plaintiff’s claims raise a federal question under Section 14(a) of the Exchange Act, 15 U.S.C. §

78n, Rule 14a-9 of the Exchange Act, 17 C.F.R. § 240.14a-9, Sections 10(b) and 20(a) of the

Exchange Act (15 U.S.C. §§ 78j(b), 78t(a) and 78t-1), and SEC Rule 10b-5 (17 C.F.R. §

240.10b-5) promulgated thereunder.

       18.     Plaintiff’s claims also raise a federal question pertaining to the claims made in the

Securities Class Action based on violations of the Exchange Act.

       19.     This Court has supplemental jurisdiction over Plaintiff’s state law claims pursuant

to 28 U.S.C. § 1367(a).

       20.     This derivative action is not a collusive action to confer jurisdiction on a court of

the United States that it would not otherwise have.


_____________________________________________________________________________
                                Verified Shareholder Derivative Complaint
                                                    6
     Case 3:20-cv-01800-K Document 1 Filed 07/08/20                    Page 7 of 64 PageID 7


       21.     The Court has personal jurisdiction over each of the Defendants because each

Defendant is either a corporation with headquarters in this District, or he or she is an individual

who has minimum contacts with this District to justify the exercise of jurisdiction over them.

       22.     Venue is proper in this District pursuant to 28 U.S.C. §§ 1391 and 1401 because a

substantial portion of the transactions and wrongs complained of herein occurred in this District,

and the Defendants have received substantial compensation in this District by engaging in

numerous activities that had an effect in this District.

                                              PARTIES

       Plaintiff

       23.     Plaintiff is a current shareholder of Exela common stock. Plaintiff has

continuously held Exela common stock at all relevant times.

       Nominal Defendant Exela

       24.     Exela is a Delaware corporation with its principal executive offices located at

2701 E. Grawyler Rd., Irving, Texas 75061. Exela common stock trades on the NASDAQ under

the ticker symbol “XELA.”

       Defendant Cogburn

       25.     Defendant Ronald Cogburn (“Cogburn”) has served as the Company’s CEO and

as a Company director since July 2017. According to the Company’s Form 10-K/A filed with the

SEC on June 15, 2020 (the “2019 10-K/A”), as of June 5, 2020, Defendant Cogburn beneficially

owned 372,124 shares of the Company’s common stock. Given that the price per share of the

Company’s common stock at the close of trading on June 5, 2020 was $0.39, Defendant Cogburn

owned approximately $145,128 worth of Exela stock.

       26.     For the fiscal year ended December 31, 2019, Defendant Cogburn received

$1,268,588 in compensation from the Company. This included $325,000 in salary, $98,181 in
_____________________________________________________________________________
                                Verified Shareholder Derivative Complaint
                                                    7
    Case 3:20-cv-01800-K Document 1 Filed 07/08/20                   Page 8 of 64 PageID 8


option awards, and $845,407 in all other compensation. For the fiscal year ended December 31,

2018, Defendant Cogburn received $1,415,666 in compensation from the Company. This

included $325,000 in salary, a $350,000 bonus, $442,520 in stock awards, and $298,146 in

option awards.

       27.       The Company’s 2019 Form 10-K/A stated the following about Defendant

Cogburn:

       Business Experience: Mr. Cogburn is our Chief Executive Officer and served as
       Chief Executive Officer of SourceHOV from 2013 until the closing of the
       Novitex Business Combination. Mr. Cogburn has been part of companies that
       were predecessors to SourceHOV since 1993, bringing over 30 years of
       diversified experience in executive management, construction claims consulting,
       litigation support, program management project management, cost estimating,
       damages assessment and general building construction. Mr. Cogburn has also
       been a principal of HGM since 2003. Prior to his role as Chief Executive Officer
       of SourceHOV, Mr. Cogburn was SourceHOV’s President, KPO from March
       2011 to July 2013. Prior to this role, Mr. Cogburn was the President of HOV
       Services, LLC from January 2005 to September 2007, providing executive
       leadership during the company’s growth to its IPO on the India Stock Exchange
       in September 2006. Mr. Cogburn has a BSCE in Structural Design/Construction
       Management from Texas A&M University and is a registered Professional
       Engineer. We believe that Mr. Cogburn’s significant, diversified business
       experience in Exela’s industry make him well-qualified to serve as a director of
       Exela.

       Defendant Reynolds

       28.       Defendant Reynolds served as the Company’s CFO from July 2017 until he

resigned on May 15, 2020, and has served as a Company director since July 2017. According to

the 2019 10-K/A, as of June 5, 2020, Defendant Reynolds beneficially owned 3,387,782 shares

of the Company’s common stock. Given that the price per share of the Company’s common

stock at the close of trading on June 5, 2020 was $0.39, Defendant Reynolds owned

approximately $1.32 million worth of Exela stock.




_____________________________________________________________________________
                              Verified Shareholder Derivative Complaint
                                                  8
    Case 3:20-cv-01800-K Document 1 Filed 07/08/20                  Page 9 of 64 PageID 9


       29.    For the fiscal year ended December 31, 2018, Defendant Reynolds received

$1,065,666 in compensation from the Company. This included $325,000 in salary, $442,520 in

stock awards, and $298,146 in option awards.

       30.    The Company’s 2019 Form 10-K/A stated the following about Defendant

Reynolds:

       Business Experience: Mr. Reynolds was our Chief Financial Officer from the
       closing of the Novitex Business Combination until May 2020. Mr. Reynolds
       served as Co-Chairman of SourceHOV from 2014 until the closing of the Novitex
       Business Combination in 2017. Mr. Reynolds is also the Chief Operating Officer
       and a Partner at HGM, bringing over 25 years of industry experience to the team.
       Prior to HGM Mr. Reynolds held numerous executive management or senior
       advisory positions at SourceHOV and its related subsidiaries and predecessor
       companies, including serving as Chief Financial Officer for HOV Services, LLC
       from 2007 to 2011 and Vice President and Corporate Controller for Lason from
       2001 to 2006. Mr. Reynolds was a Senior Manager in the Business Advisory
       Services Practice at PricewaterhouseCoopers from 1990 to 2001. Mr. Reynolds is
       a C.P.A. and holds a B.S. in Accounting from Michigan State University. We
       believe that Mr. Reynold’s significant industry and management experience make
       him well-qualified to serve as a director of the Company.

       Defendant Chadha

       31.    Defendant Par Chadha (“Chadha”) has served as the Company’s Executive

Chairman and as a Company director since July 2017. He also serves as a member of the

Company’s Nominating and Corporate Governance Committee. According to the 2019 10-K/A,

as of June 5, 2020, Defendant Chadha beneficially owned 74,393,234 shares of the Company’s

common stock. These shares are held by entities affiliated with HandsOn Global Management,

LLC (“HGM”), a private equity firm where Defendant Chadha serves as CEO and Chief

Investment Officer. Defendant Chadha’s beneficial stock ownership provides him with

approximately 49.3% of total voting power over matters set for shareholder determination,

making him a majority shareholder. Given that the price per share of the Company’s common



_____________________________________________________________________________
                             Verified Shareholder Derivative Complaint
                                                 9
   Case 3:20-cv-01800-K Document 1 Filed 07/08/20                     Page 10 of 64 PageID 10


stock at the close of trading on June 5, 2020 was $0.39, Defendant Chadha owned over $29

million worth of Exela stock.

       32.      For the fiscal year ended December 31, 2019, Defendant Chadha received

$337,499 in compensation from the Company. This included $197,500 in fees earned or paid in

cash and $197,012 in stock awards.

       33.      During the Relevant Period, when the Company materially misstated information

to the investing public to keep the stock price inflated, and before the scheme was exposed,

Defendant Chadha made the following sale of the Company’s common stock:

               Date             Number of Shares            Price Per Share      Proceeds
             4/16/2018             7,000,000                     $4.69          $32,830,000


       34.      His insider sale, made with knowledge of material non-public information before

the material misstatements and omissions were exposed, demonstrates his motive in facilitating

and participating in the scheme.

       35.      The Company’s 2019 Form 10-K/A stated the following about Defendant

Chadha:

       Business Experience: Mr. Chadha is our Executive Chairman and is the founder,
       Chief Executive Officer and Chief Investment Officer of HGM, a family office,
       formed in 2001, and was the principal stockholder of SourceHOV immediately
       prior to the July 12, 2017 closing of the Novitex Business Combination
       Agreement, which resulted in SourceHOV and Novitex becoming our wholly
       owned subsidiaries. Mr. Chadha also served as Chairman of SourceHOV from
       2011 until the closing of the Novitex Business Combination and as Chairman of
       our Board of Directors from the closing of the Novitex Business Combination
       until March 27, 2020 when he became our Executive Chairman. Mr. Chadha
       brings over 40 years of experience in building businesses in the Americas, Europe
       and Asia, including execution of mergers and acquisitions, integration of
       businesses and public offerings. Mr. Chadha is a co-founder of Rule 14, LLC, a
       leading big data mining and automation company formed in 2011, and during his
       career, Mr. Chadha has founded or co-founded other technology companies in the
       fields of metro optical networks, systems-on-silicon and communications.
       Through HGM, Mr. Chadha previously participated in director and executive
_____________________________________________________________________________
                                Verified Shareholder Derivative Complaint
                                                   10
   Case 3:20-cv-01800-K Document 1 Filed 07/08/20                   Page 11 of 64 PageID 11


       roles in joint ventures with major financial and investment institutions, including
       Apollo, as well as other portfolio companies of HGM, and currently holds and
       manages investments in evolving financial technology, health technology and
       communications industries. Since 2005, Mr. Chadha has served as a Director of
       HOV Services Limited, a company listed on the National Stock Exchange of
       India, acting as its Chairman from 2009 to 2011. Mr. Chadha holds a B.S. degree
       in Electrical Engineering from the Punjab Engineering College, India, and
       completed graduate-level coursework in computer science at the Illinois Institute
       of Technology. We believe Mr. Chadha’s significant experience in the public
       information technology and business services industry and his experience with
       mergers and integration of businesses make him well qualified to serve as a
       director of Exela.

       Defendant Akins

       36.    Defendant Martin Akins (“Akins”) has served as a Company director since July

2019. He also serves as a member of the Company’s Nominating and Corporate Governance

Committee. According to the 2019 10-K/A, as of June 5, 2020, Defendant Akins beneficially

owned 76,994 shares of the Company’s common stock. Given that the price per share of the

Company’s common stock at the close of trading on June 5, 2020 was $0.39, Defendant Akins

owned approximately $30,027 worth of Exela stock.

       37.    For the fiscal year ended December 31, 2019, Defendant Akins received $250,001

in compensation from the Company. This included $52,989 in fees earned or paid in cash and

$197,012 in stock awards.

       38.    The Company’s 2019 Form 10-K/A stated the following about Defendant Akins:

       Business Experience: Mr. Akins most recently served as Senior Vice President,
       General Counsel and Corporate Secretary of Express Scripts Holding Company, a
       publicly-traded, Fortune 25 company and the largest independent pharmacy
       benefit management company in the United States. In this role, Mr. Akins served
       as the company’s chief legal advisor and was also a member of Express Scripts’
       senior executive team where he advised the CEO, outlined strategy to the Board
       of Directors and led the company through several, significant strategic
       transactions. He worked with Express Scripts from February 2001 through March
       2019, serving as SVP and General Counsel from October 2015 through the
       closing of the company’s merger with Cigna, Inc. in December of 2018, and
       remaining with the organization in a transitional role for brief period post-closing.

_____________________________________________________________________________
                              Verified Shareholder Derivative Complaint
                                                 11
   Case 3:20-cv-01800-K Document 1 Filed 07/08/20                    Page 12 of 64 PageID 12


        During his tenure with Express Scripts prior to October 2015, Mr. Akins, served
        in a variety of legal capacities, including Vice President and Deputy General
        Counsel, and Associate General Counsel. Before joining Express Scripts, Mr.
        Akins was with the Polsinelli law firm. Mr. Akins began his legal career with the
        firm Thompson Coburn LLP. He received his Juris Doctorate from the University
        of Illinois College of Law. We believe that Mr. Akins’ significant, strategic, legal,
        regulatory and governance experience, make him well-qualified to serve as a
        director of Exela.

        Defendant Black

        39.    Defendant Joshua Black (“Black”) served as a Company director from July 2017

until he resigned on October 28, 2019.

        40.    The Company’s Schedule 14A filed with the SEC on April 30, 2019 (the “2019

Proxy Statement”) stated the following about Defendant Black:

        Business Experience: Joshua Black is a Principal of Apollo Global Management,
        LLC, where he has been employed since 2011. From 2010 to 2011, Mr. Black
        was a member of the Leveraged Finance Group of Goldman, Sachs & Co. From
        2008 to 2010, Mr. Black was a member of the Financial Institutions Group within
        the Investment Banking Division of Goldman, Sachs & Co. Mr. Black served as
        director of Environmental Solutions Worldwide Inc. from January 2011 to March
        2015 and Athene USA Corporation from October 1, 2013 to January 22, 2015.
        Mr. Black currently serves on the board of SCA Acquisition Holdings, LLC
        (parent of Sun Country Airlines) and Tegra Topco, L.P. Mr. Black graduated cum
        laude from Princeton University in 2008 with a major in Religion. We believe Mr.
        Black’s significant investment and financial expertise make him well-qualified to
        serve as a director of Exela.

        Defendant Coburn

        41.    Defendant Gordon Coburn (“Coburn”) served as a Company director from July

2017 until he resigned on February 21, 2019.

        42.    For the fiscal year ended December 31, 2019, Defendant Coburn received

$18,063 in compensation from the Company, which consisted entirely of fees earned or paid in

cash.




_____________________________________________________________________________
                               Verified Shareholder Derivative Complaint
                                                  12
   Case 3:20-cv-01800-K Document 1 Filed 07/08/20                   Page 13 of 64 PageID 13


       43.    The Company’s Schedule 14A filed with the SEC on May 9, 2018 (the “2018

Proxy Statement”) stated the following about Defendant Coburn:

       Mr. Coburn is an Operating Executive for the Carlyle Group, which he joined in
       December 2017. He has also served as the Executive Chairman of ZeroChaos,
       LLC since August 2017. Mr. Coburn previously held numerous executive
       management positions in Cognizant Technology Solutions Corporation, a
       professional services company, from 1998 to 2016, including serving as President
       from 2012 to 2016, Chief Operating Officer from 2007 to 2012, Chief Financial
       Officer and Treasurer from 1998 to 2012, Executive Vice President from 2003 to
       2006 and Senior Vice President from 1999 to 2003. Mr. Coburn has served as a
       director of ProKarm, Inc. since February 2018.

       Defendant Lipman

       44.    Defendant Nathaniel Lipman (“Lipman”) served as a Company director from July

2017 until he resigned on October 25, 2019.

       45.    For the fiscal year ended December 31, 2019, Defendant Lipman received

$334,562 in compensation from the Company. This included $224,563 in fees earned or paid in

cash and $109,999 in stock awards.

       46.    The Company’s 2019 Proxy Statement stated the following about Defendant

Lipman:

       Business Experience: Mr. Lipman has held numerous executive management or
       senior advisory positions in Affinion Group Holdings, Inc., a public company that
       provides customer engagement and loyalty solutions, and/or its predecessors and
       subsidiaries, including serving as its Chief Executive Officer from 2005 to 2012
       and Executive Chairman of the board of directors from 2012 to November 2015.
       From November 2015 until March 2018, Mr. Lipman served as a consultant to
       Affinion Group Holdings, Inc. Since December 2015, Mr. Lipman has served as a
       Special Advisor to the Chairman of the Upside Travel Group, Inc., a business
       travel company, where he was a founding member of the Board of Managers.
       From 1996 to 1999, Mr. Lipman served as Senior Executive Vice President,
       Corporate Development and Strategic Planning for Planet Hollywood
       International, Inc., an entertainment and restaurant company. Prior to his tenure at
       Planet Hollywood, Mr. Lipman was Senior Vice President and General Counsel
       of House of Blues Entertainment, Inc., an entertainment and restaurant company,
       Senior Corporate Counsel at The Walt Disney Company, a diversified worldwide
       entertainment company, and a corporate associate at Skadden, Arps, Slate,

_____________________________________________________________________________
                              Verified Shareholder Derivative Complaint
                                                 13
   Case 3:20-cv-01800-K Document 1 Filed 07/08/20                   Page 14 of 64 PageID 14


        Meagher and Flom, LLP. Mr. Lipman serves on the board of directors of Trusted
        Media Brands, Inc., Diamond Resorts International and Redbox Automated
        Holdings, LLC. We believe that Mr. Lipman’s significant experience and
        numerous directorships make him well-qualified to serve as a director of Exela.

        Defendant Nord

        47.    Defendant Matthew Nord (“Nord”) served as a Company director from July 2017

until he resigned on October 28, 2019.

        48.    The Company’s 2019 Proxy Statement stated the following about Defendant

Nord:

        Business Experience: Mr. Nord is a Senior Partner at Apollo Private Equity,
        having joined in 2003. Prior to that time, Mr. Nord was a member of the
        Investment Banking division of Salomon Smith Barney Inc. Mr. Nord serves on
        the board of directors of Mount Olympus Holdings, Inc. (parent of West
        Corporation), Prime Security Services Borrower, LLC. (parent of ADT, Inc.),
        DSB Parent, L.P. (parent of LifePoint Health, Inexc.) and Presidio, Inc. Mr. Nord
        also serves on the Board of Trustees of Montefiore Health System and on the
        Board of Overseers of the University of Pennsylvania’s School of Design. Mr.
        Nord previously served on the boards of directors of Affinion Group Holdings
        Inc., Constellium N.V., Noranda Aluminum Holding Corporation, and MidCap
        Financial Holdings, LLC. Mr. Nord graduated summa cum laude with a BS in
        Economics from the University of Pennsylvania’s Wharton School of Business.
        We believe that Mr. Nord’s work at Apollo and his prior experience in investment
        banking and analyzing, financing and investing in public and private companies
        makes him well-qualified to serve as a director of Exela.

        Defendant Rexford

        49.    Defendant John H. Rexford (“Rexford”) has served as a Company director since

July 2017. He also serves as a member of the Company’s Compensation Committee and Audit

Committee. According to the 2019 10-K/A, as of June 5, 2020, Defendant Rexford beneficially

owned 143,648 shares of the Company’s common stock. Given that the price per share of the

Company’s common stock at the close of trading on June 5, 2020 was $0.39, Defendant Rexford

owned approximately $56,022 worth of Exela stock.



_____________________________________________________________________________
                              Verified Shareholder Derivative Complaint
                                                 14
   Case 3:20-cv-01800-K Document 1 Filed 07/08/20                    Page 15 of 64 PageID 15


       50.     For the fiscal year ended December 31, 2019, Defendant Rexford received

$357,999 in compensation from the Company. This included $248,000 in fees earned or paid in

cash and $109,999 in stock awards.

       51.     The Company’s 2019 Form 10-K/A stated the following about Defendant

Rexford:

       Business Experience: Mr. Rexford is the Managing Director of Ramona Park
       Consulting LLC, which he founded in 2016, and also serves as a director of Verra
       Mobility. Mr. Rexford has over 36 years of finance experience that includes
       serving as Global M&A Head from 2010 to 2015 at the Xerox Corporation and
       serving in various positions at Affiliated Computer Services, Inc. (which was
       acquired by the Xerox Corporation), including Chief Financial Officer from 2006
       to 2007, Executive Vice President from 2001 to 2009 and Senior Vice President
       of Mergers and Acquisitions from 1996 to 2001. Mr. Rexford holds a B.S. and a
       MBA from Southern Methodist University. We believe that Mr. Rexford’s prior
       experiences give him an understanding of the business models, structures and
       attributes of Exela, as well as the risks and operating environment of Exela, which
       make him well-qualified to serve as a director of Exela.

               FIDUCIARY DUTIES OF THE INDIVIDUAL DEFENDANTS

       52.     By reason of their positions as officers, directors, and/or fiduciaries of Exela and

because of their ability to control the business and corporate affairs of Exela, the Individual

Defendants owed Exela and its shareholders fiduciary obligations of trust, loyalty, good faith,

and due care, and were and are required to use their utmost ability to control and manage Exela

in a fair, just, honest, and equitable manner. The Individual Defendants were and are required to

act in furtherance of the best interests of Exela and its shareholders so as to benefit all

shareholders equally.

       53.     Each director and officer of the Company owes to Exela and its shareholders the

fiduciary duty to exercise good faith and diligence in the administration of the Company and in

the use and preservation of its property and assets and the highest obligations of fair dealing.



_____________________________________________________________________________
                               Verified Shareholder Derivative Complaint
                                                  15
   Case 3:20-cv-01800-K Document 1 Filed 07/08/20                    Page 16 of 64 PageID 16


       54.     The Individual Defendants, because of their positions of control and authority as

directors and/or officers of Exela, were able to and did, directly and/or indirectly, exercise

control over the wrongful acts complained of herein.

       55.     To discharge their duties, the officers and directors of Exela were required to

exercise reasonable and prudent supervision over the management, policies, controls, and

operations of the Company.

       56.     Each Individual Defendant, by virtue of his or her position as a director and/or

officer, owed to the Company and to its shareholders the highest fiduciary duties of loyalty, good

faith, and the exercise of due care and diligence in the management and administration of the

affairs of the Company, as well as in the use and preservation of its property and assets. The

conduct of the Individual Defendants complained of herein involves a knowing and culpable

violation of their obligations as directors and officers of Exela, the absence of good faith on their

part, or a reckless disregard for their duties to the Company and its shareholders that the

Individual Defendants were aware or should have been aware posed a risk of serious injury to the

Company. The conduct of the Individual Defendants who were also officers and directors of the

Company has been ratified by the remaining Individual Defendants who collectively comprised

Exela’s Board at all relevant times.

       57.     As senior executive officers and directors of a publicly-traded company whose

common stock was registered with the SEC pursuant to the Exchange Act and traded on the

NASDAQ, the Individual Defendants had a duty to prevent and not to effect the dissemination of

inaccurate and untruthful information with respect to the Company’s financial condition,

performance, growth, operations, financial statements, business, products, management,

earnings, internal controls, and present and future business prospects, and had a duty to cause the


_____________________________________________________________________________
                               Verified Shareholder Derivative Complaint
                                                  16
   Case 3:20-cv-01800-K Document 1 Filed 07/08/20                   Page 17 of 64 PageID 17


Company to disclose omissions of material fact in its regulatory filings with the SEC all those

facts described in this Complaint that it failed to disclose, so that the market price of the

Company’s common stock would be based upon truthful and accurate information. Additionally,

the Individual Defendants had a duty not to cause the Company to waste corporate assets by

making the Company repurchase its own stock at artificially inflated prices, to the detriment of

the Company and its shareholders.

       58.    To discharge their duties, the officers and directors of Exela were required to

exercise reasonable and prudent supervision over the management, policies, practices, and

internal controls of the Company. By virtue of such duties, the officers and directors of Exela

were required to, among other things:

              (a)     ensure that the Company was operated in a diligent, honest, and prudent

manner in accordance with the laws and regulations of Texas, Delaware, and the United States,

and pursuant to Exela’s own Global Code of Ethics and Business Conduct (the “Code of

Conduct”);

              (b)     conduct the affairs of the Company in an efficient, business-like manner

so as to make it possible to provide the highest quality performance of its business, to avoid

wasting the Company’s assets, and to maximize the value of the Company’s stock;

              (c)     remain informed as to how Exela conducted its operations, and, upon

receipt of notice or information of imprudent or unsound conditions or practices, to make

reasonable inquiry in connection therewith, and to take steps to correct such conditions or

practices;

              (d)     establish and maintain systematic and accurate records and reports of the

business and internal affairs of Exela and procedures for the reporting of the business and


_____________________________________________________________________________
                              Verified Shareholder Derivative Complaint
                                                 17
   Case 3:20-cv-01800-K Document 1 Filed 07/08/20                    Page 18 of 64 PageID 18


internal affairs to the Board and to periodically investigate, or cause independent investigation to

be made of, said reports and records;

               (e)     maintain and implement an adequate and functioning system of internal

legal, financial, and management controls, such that Exela’s operations would comply with all

applicable laws and Exela’s financial statements and regulatory filings filed with the SEC and

disseminated to the public and the Company’s shareholders would be accurate;

               (f)     exercise reasonable control and supervision over the public statements

made by the Company’s officers and employees and any other reports or information that the

Company was required by law to disseminate;

               (g)     refrain from unduly benefiting themselves and other Company insiders at

the expense of the Company; and

               (h)     examine and evaluate any reports of examinations, audits, or other

financial information concerning the financial affairs of the Company and to make full and

accurate disclosure of all material facts concerning, inter alia, each of the subjects and duties set

forth above.

       59.     Each of the Individual Defendants further owed to Exela and the shareholders the

duty of loyalty requiring that each favor Exela’s interest and that of its shareholders over their

own while conducting the affairs of the Company and refrain from using their position, influence

or knowledge of the affairs of the Company to gain personal advantage.

       60.     At all times relevant hereto, the Individual Defendants were the agents of each

other and of Exela and were at all times acting within the course and scope of such agency.




_____________________________________________________________________________
                               Verified Shareholder Derivative Complaint
                                                  18
   Case 3:20-cv-01800-K Document 1 Filed 07/08/20                    Page 19 of 64 PageID 19


       61.     Because of their advisory, executive, managerial, and directorial positions with

Exela, each of the Individual Defendants had access to adverse, non-public information about the

Company.

       62.     The Individual Defendants, because of their positions of control and authority,

were able to and did, directly or indirectly, exercise control over the wrongful acts complained of

herein, as well as the contents of the various public statements issued by Exela.

        CONSPIRACY, AIDING AND ABETTING, AND CONCERTED ACTION

       63.     In committing the wrongful acts alleged herein, the Individual Defendants have

pursued, or joined in the pursuit of, a common course of conduct, and have acted in concert with

and conspired with one another in furtherance of their wrongdoing. The Individual Defendants

caused the Company to conceal the true facts as alleged herein. The Individual Defendants

further aided and abetted and/or assisted each other in breaching their respective duties.

       64.     The purpose and effect of the conspiracy, common enterprise, and/or common

course of conduct was, among other things, to facilitate and disguise the Individual Defendants’

violations of law, including breaches of fiduciary duty, unjust enrichment, waste of corporate

assets, and violations of Sections 14(a), 10(b) and 20(a) of the Exchange Act.

       65.     The Individual Defendants accomplished their conspiracy, common enterprise,

and/or common course of conduct by causing the Company purposefully, recklessly, or

negligently to conceal material facts, fail to correct such misrepresentations, and violate

applicable laws. In furtherance of this plan, conspiracy, and course of conduct, the Individual

Defendants collectively and individually took the actions set forth herein. Because the actions

described herein occurred under the authority of the Board, each of the Individual Defendants,

who are directors of Exela, was a direct, necessary, and substantial participant in the conspiracy,

common enterprise, and/or common course of conduct complained of herein.
_____________________________________________________________________________
                               Verified Shareholder Derivative Complaint
                                                  19
   Case 3:20-cv-01800-K Document 1 Filed 07/08/20                     Page 20 of 64 PageID 20


       66.       Each of the Individual Defendants aided and abetted and rendered substantial

assistance in the wrongs complained of herein. In taking such actions to substantially assist the

commission of the wrongdoing complained of herein, each of the Individual Defendants acted

with actual or constructive knowledge of the primary wrongdoing, either took direct part in, or

substantially assisted the accomplishment of that wrongdoing, and was or should have been

aware of his or her overall contribution to and furtherance of the wrongdoing.

       67.       At all times relevant hereto, each of the Individual Defendants was the agent of

each of the other Individual Defendants and of Exela and was at all times acting within the

course and scope of such agency.

                                EXELA’S CODE OF CONDUCT

       68.       The Company’s Code of Conduct provides that it “applies to all directors, officers

and employees of Exela.”

       69.       In a section titled, “Fair Dealing,” the Code of Conduct states the following, in

relevant part:

       Each director, officer and employee must deal fairly with Exela’s customers,
       suppliers, partners, service providers, competitors, employees and anyone else
       with whom he or she has contact in the course of performing his or her job. No
       director, officer or employee may take unfair advantage of anyone through
       manipulation, concealment, abuse or privileged information, misrepresentation of
       facts or any other unfair dealing practice.

       70.       In a section titled, “Protect Exela Assets,” the Code of Conduct provides that

“[w]e each have a responsibility to protect company assets and ensure their efficient use. You

should use Exela assets only for legitimate business purposes and protect them from loss, theft,

misuse and waste.”

       71.       In a section titled, “Recording and Reporting Information and Records

Retention,” the Code of Conduct provides that “[a]ll information you record or report on our

_____________________________________________________________________________
                                Verified Shareholder Derivative Complaint
                                                   20
   Case 3:20-cv-01800-K Document 1 Filed 07/08/20                        Page 21 of 64 PageID 21


behalf, whether for our purposes or for third parties, must be done accurately, completely and

honestly.”

       72.       In a section titled, “Maintaining Accurate Records,” the Code of Conduct states

the following, in relevant part:

       All of our records (including accounts and financial statements) must be
       maintained in reasonable and appropriate detail, must be kept in a timely fashion,
       and must appropriately reflect our transactions. Falsifying records or keeping
       unrecorded funds and assets is a severe offense and may result in prosecution or
       loss of employment. When a payment is made, it can only be used for the purpose
       spelled out in the supporting document.

       As a public company, Exela must follow strict internal control and disclosure
       procedures but also to generally accepted accounting principles and other laws
       and regulations.

       Our internal and external auditing functions are designed to ensure that our
       financial books, records and accounts are accurate. Therefore, you should provide
       our accounting department, internal auditing staff, audit committee and
       independent public accountants with all pertinent information that they may
       request. We encourage open lines of communication with our Audit Committee,
       accountants and auditors and require that all our personnel cooperate with them to
       the maximum extent possible. It is unlawful for you to fraudulently influence,
       induce, coerce, manipulate or mislead our independent public accountants for the
       purpose of making our financial statements misleading.

       73.       In a section titled, “Disclosure,” the Code of Conduct states the following:

       Exela’s periodic reports and other documents filed with the Securities and
       Exchange Commission (“SEC”), including all financial statements and other
       financial information, must comply with applicable U.S. federal securities laws
       and SEC and Nasdaq rules.

       Each director, officer and employee must cooperate fully with Exela’s accounting
       and internal audit departments, as well as Exela’s independent public accountants
       and counsel.

       Each director, officer and employee who is involved in Exela’s disclosure process
       must:

             •   be familiar with and comply with Exela’s disclosure controls and
                 procedures, its internal control over financial reporting and the Corporate
                 Communications Policy; and

_____________________________________________________________________________
                                   Verified Shareholder Derivative Complaint
                                                      21
   Case 3:20-cv-01800-K Document 1 Filed 07/08/20                      Page 22 of 64 PageID 22




             •   take all necessary steps to ensure that all filings with the SEC and all other
                 public communications about the financial and business condition of
                 Exela provide full, fair, accurate, timely and understandable disclosure.

       74.       In a section titled, “Insider Trading Policy,” the Code of Conduct states the

following, in relevant part:

       Trading on inside information is a violation of securities law. Employees in
       possession of material non-public information about Exela or companies with
       whom we do business must abstain from trading or advising others to trade in the
       respective company’s securities from the time that they obtain such inside
       information until adequate public disclosure of the information. Material
       information is information of such importance that it can be expected to affect the
       judgment of investors as to whether or not to buy, sell, or hold the securities in
       question. To use non-public information for personal financial benefit or to “tip”
       others, including family members, who might make an investment decision based
       on this information is not only unethical but also illegal.

       75.       In violation of the Code of Conduct, the Individual Defendants conducted little, if

any, oversight of the Individual Defendants’ scheme to issue materially false and misleading

statements to the public and to facilitate and disguise the Individual Defendants’ violations of

law, including breaches of fiduciary duty, waste of corporate assets, unjust enrichment, and

violations of Sections 14(a), 10(b) and 20(a) of the Exchange Act. Additionally, one of the

Individual Defendants violated the Code of Conduct by selling shares of Company stock while in

possession of material, non-public information about the Company. Moreover, in violation of the

Code of Conduct, the Individual Defendants failed to maintain the accuracy of Company records

and reports, comply with laws and regulations, conduct business in an honest and ethical manner,

and properly report violations of the Code of Conduct.




_____________________________________________________________________________
                                 Verified Shareholder Derivative Complaint
                                                    22
   Case 3:20-cv-01800-K Document 1 Filed 07/08/20                     Page 23 of 64 PageID 23


                     THE INDIVIDUAL DEFENDANTS’ MISCONDUCT

       Background

       76.       Exela is a Texas-based technology company that provides software solutions and

related services pertaining to transaction processing, enterprise information management,

document management, and other digital business processes.

       77.       The Company’s business is organized into three segments: (1) Information &

Transaction Processing Solutions, which provides information capture and processing services to

customers in the commercial, financial services, and legal industries; (2) Healthcare Solutions,

which provides consulting services to customers in the healthcare provider and payer markets;

and (3) Legal & Loss Prevention Services, which provides support services to corporate counsel,

government counsel, and law firms in connection with bankruptcy and labor litigation and other

legal matters.

       78.       Under applicable SEC rules and regulations, public companies, such as Exela, are

required to file financial statements that are prepared in accordance with GAAP. SEC Regulation

S-X (17 C.F.R. § 210.4-01(a)(1)) provides that financial statements that are not in compliance

with GAAP are to be presumed misleading by the SEC.

       79.       As the Company revealed in its 2019 10-K, and as described in greater detail

below, throughout the Relevant Period, the Individual Defendants misstated many of the

Company’s most important financial metrics, including the Company’s total revenue and net

loss, in violation of GAAP. These misstatements were caused by errors related to, among other

things, liability incurred by the Company in connection with the Appraisal Action, outsourced

contract costs, various expense reimbursements, and incorrect recognition of revenue and

classification of cash flows.


_____________________________________________________________________________
                                Verified Shareholder Derivative Complaint
                                                   23
   Case 3:20-cv-01800-K Document 1 Filed 07/08/20                     Page 24 of 64 PageID 24


       80.     These and other misstatements were concealed from the investing public for

approximately two years, before the Individual Defendants were ultimately forced to reveal the

extent of their misrepresentations in March 2020.

       Materially False and Misleading Statements

       March 16, 2018 Form 10-K

       81.     On March 16, 2018, the Company filed its annual report on Form 10-K for the

fiscal year ended December 31, 2017 (the “2017 10-K”). The 2017 10-K was signed by

Defendants Cogburn, Reynolds, Chadha, Black, Coburn, Lipman, Nord, and Rexford, and

contained certifications pursuant to Rule 13a-14(a) and 15d-14(a) under the Exchange Act and

the Sarbanes-Oxley Act of 2002 (“SOX”) signed by Defendants Cogburn and Reynolds attesting

to the accuracy of the financial statements contained therein, the disclosure of any material

changes to the Company’s internal controls, and the disclosure of any fraud committed by the

Company, its officers, or its directors.

       82.     The 2017 10-K reported, inter alia, revenue of $1,152,324,000, operating loss of

$99,532,000, net loss of $204,285,000, and basic and diluted loss per share of $2.08 for the fiscal

year ended December 31, 2017.

       83.     Additionally, the 2017 10-K reported $104,485,000 and $10,000,000 in accrued

liabilities and total stockholders’ deficit, respectively, $23,455,000 in net cash provided by (used

in) operating activities, $452,374,000 in net cash provided by (used in) investing activities, and

$475,727,000 in net cash provided by (used in) financing activities for the fiscal year ended

December 31, 2017.

       84.     As revealed in the Company’s Restatement, the 2017 10-K overstated the

Company’s revenue by $6,433,000, and understated its operating loss by $4,834,000, its net loss


_____________________________________________________________________________
                                Verified Shareholder Derivative Complaint
                                                   24
    Case 3:20-cv-01800-K Document 1 Filed 07/08/20                             Page 25 of 64 PageID 25


by $5,199,000, and its diluted loss per share by $0.10 for the fiscal year ended December 31,

2017.

         85.      The 2017 10-K also understated the Company’s accrued liabilities and total

stockholders’ deficit by $37,800,000 and its net cash provided by (used in) operating activities

by $28,322,000, and overstated the Company’s net cash provided by (used in) investing activities

by $10,992,000 and its net cash provided by (used in) financing activities by $39,314,000 for the

fiscal year ended December 31, 2017.

         86.      With respect to the Company’s compliance with GAAP, the 2017 10-K stated the

following:

         The accompanying consolidated financial statements and related notes to the
         consolidated financial statements have been prepared in accordance with
         generally accepted accounting principles in the United States (“U.S. GAAP”) and
         in accordance with the rules and regulations of the Securities and Exchange
         Commission (“SEC”). The consolidated financial statements reflect all normal
         and recurring adjustments that are, in the opinion of the Company’s management,
         necessary for the fair presentation of the results of operations for the period.

         May 9, 2018 Proxy Statement

         87.      On May 9, 2018, the Company filed the 2018 Proxy Statement with the SEC.

Defendants Cogburn, Reynolds, Chadha, Black, Coburn, Lipman, Nord, and Rexford solicited

the 2018 Proxy Statement filed pursuant to Section 14(a) of the Exchange Act, which contained

material misstatements and omissions. 1

         88.      The 2018 Proxy Statement was false and misleading because, despite noting that

the Company maintained certain governance guidelines and procedures, such procedures,

including the Code of Conduct, were not followed, as evidenced by the numerous false and

1
  Plaintiff’s allegations with respect to the misleading statements in the 2018 Proxy Statement are based solely on
negligence; they are not based on any allegation of reckless or knowing conduct by or on behalf of the Individual
Defendants, and they do not allege, and do not sound in, fraud. Plaintiff specifically disclaims any allegations of,
reliance upon any allegation of, or reference to any allegation of fraud, scienter, or recklessness with regard to these
allegations and related claims.
_____________________________________________________________________________
                                     Verified Shareholder Derivative Complaint
                                                        25
   Case 3:20-cv-01800-K Document 1 Filed 07/08/20                   Page 26 of 64 PageID 26


misleading statements alleged herein, and the Individual Defendants’ failures to report violations

of the Code of Conduct.

       89.     The 2018 Proxy Statement also failed to disclose, inter alia, that: (1) the

Company’s financial data contained a host of serious errors related to the Company’s liability in

connection with the Appraisal Action, outsourced contract costs, expense reimbursements,

revenue recognition, and classification of cash flows, among other things; (2) the foregoing

errors negatively impacted the Company’s reported revenue, operating loss, net loss, and basic

and diluted loss per share; (3) due to the foregoing, the Company’s consolidated financial

statements for the fiscal years ended December 31, 2017 and December 31, 2018, as well as the

Company’s quarterly financial data for each fiscal quarter during fiscal 2018, and the first three

fiscal quarters of fiscal 2019 would not be prepared in accordance with GAAP, and could not be

relied upon; and (4) as a result, each of the Company’s financial statements issued from March

2018 through November 2019 would ultimately need to be restated. As a result of the foregoing,

the Company’s public statements were materially false and misleading at all relevant times.

       May 10, 2018 Form 10-Q

       90.     On May 10, 2018, the Company filed its quarterly report on Form 10-Q for the

fiscal quarter ended March 31, 2018 (the “1Q18 10-Q”). The 1Q18 10-Q was signed by

Defendants Cogburn and Reynolds, and contained SOX certifications signed by Defendants

Cogburn and Reynolds attesting to the accuracy of the financial statements contained therein, the

disclosure of any material changes to the Company’s internal controls, and the disclosure of any

fraud committed by the Company, its officers, or its directors.

       91.     The 1Q18 10-Q reported, inter alia, operating loss of $14,656,000 for the fiscal

quarter ended March 31, 2018.


_____________________________________________________________________________
                              Verified Shareholder Derivative Complaint
                                                 26
   Case 3:20-cv-01800-K Document 1 Filed 07/08/20                   Page 27 of 64 PageID 27


        92.    As revealed in the Company’s Restatement, the 1Q18 10-Q understated the

Company’s operating loss by approximately $675,000 for the fiscal quarter ended March 31,

2018.

        93.    With respect to the Company’s compliance with GAAP, the 1Q18 10-Q stated the

following:

        The accompanying condensed consolidated financial statements have been
        prepared using accounting principles generally accepted in the United States of
        America (“GAAP”) and with the instructions to Form 10-Q and Rule 10-01 of
        Securities and Exchange Commission (“SEC”) Regulation S-X as they apply to
        interim financial information.

        August 9, 2018 Form 10-Q

        94.    On August 9, 2018, the Company filed its quarterly report on Form 10-Q for the

fiscal quarter ended June 30, 2018 (the “2Q18 10-Q”). The 2Q18 10-Q was signed by

Defendants Cogburn and Reynolds, and contained SOX certifications signed by Defendants

Cogburn and Reynolds attesting to the accuracy of the financial statements contained therein, the

disclosure of any material changes to the Company’s internal controls, and the disclosure of any

fraud committed by the Company, its officers, or its directors.

        95.    The 2Q18 10-Q reported, inter alia, operating income of $11,935,000 and net loss

of $25,182,000 for the fiscal quarter ended June 30, 2018.

        96.    As revealed in the Company’s Restatement, the 2Q18 10-Q understated the

Company’s operating loss by approximately $19,245,000 and net loss by approximately

$5,327,000 for the fiscal quarter ended June 30, 2018.

        97.    With respect to the Company’s compliance with GAAP, the 2Q18 10-Q stated the

following:

        The accompanying condensed consolidated financial statements have been
        prepared using accounting principles generally accepted in the United States of

_____________________________________________________________________________
                              Verified Shareholder Derivative Complaint
                                                 27
   Case 3:20-cv-01800-K Document 1 Filed 07/08/20                   Page 28 of 64 PageID 28


       America (“GAAP”) and with the instructions to Form 10-Q and Rule 10-01 of
       Securities and Exchange Commission (“SEC”) Regulation S-X as they apply to
       interim financial information.

       November 8, 2018 Form 10-Q

       98.     On November 8, 2018, the Company filed its quarterly report on Form 10-Q for

the fiscal quarter ended September 30, 2018 (the “3Q18 10-Q”). The 3Q18 10-Q was signed by

Defendants Cogburn and Reynolds, and contained SOX certifications signed by Defendants

Cogburn and Reynolds attesting to the accuracy of the financial statements contained therein, the

disclosure of any material changes to the Company’s internal controls, and the disclosure of any

fraud committed by the Company, its officers, or its directors.

       99.     The 3Q18 10-Q reported, inter alia, operating income of $6,381,000 for the fiscal

quarter ended September 30, 2018.

       100.    As revealed in the Company’s Restatement, the 3Q18 10-Q understated the

Company’s operating loss by approximately $13,644,000 for the fiscal quarter ended September

30, 2018.

       101.    With respect to the Company’s compliance with GAAP, the 3Q18 10-Q stated the

following:

       The accompanying condensed consolidated financial statements have been
       prepared using accounting principles generally accepted in the United States of
       America (“GAAP”) and with the instructions to Form 10-Q and Rule 10-01 of
       Securities and Exchange Commission (“SEC”) Regulation S-X as they apply to
       interim financial information.

       March 20, 2019 Form 10-K

       102.    On March 20, 2019, the Company filed its annual report on Form 10-K for the

fiscal year ended December 31, 2018 (the “2018 10-K”). The 2018 10-K was signed by

Defendants Cogburn, Reynolds, Chadha, Black, Lipman, Nord, and Rexford, and contained SOX


_____________________________________________________________________________
                              Verified Shareholder Derivative Complaint
                                                 28
   Case 3:20-cv-01800-K Document 1 Filed 07/08/20                    Page 29 of 64 PageID 29


certifications signed by Defendants Cogburn and Reynolds attesting to the accuracy of the

financial statements contained therein, the disclosure of any material changes to the Company’s

internal controls, and the disclosure of any fraud committed by the Company, its officers, or its

directors.

       103.    The 2018 10-K reported, inter alia, operating loss of $6,249,000, net loss of

$,162,517,000, and basic and diluted loss per share of $1.09 for the fiscal year ended December

31, 2018.

       104.    Additionally, the 2018 10-K reported $66,008,000 and $181,006 in accrued

liabilities and total stockholders’ deficit, respectively, $6,710,000 in related party payables,

$184,651,000 in selling, general, and administrative expenses, $30,457,000 in net cash provided

by (used in) operating activities, $66,304,000 in net cash provided by (used in) investing

activities, and $1,910,000 in net cash provided by (used in) financing activities for the fiscal year

ended December 31, 2018.

       105.    As revealed in the Company’s Restatement, the 2018 10-K understated the

Company’s operating loss by $4,447,000, its net loss by $7,289,000, and its diluted loss per

share by $0.08 for the fiscal year ended December 31, 2018.

       106.    The 2018 10-K also understated the Company’s accrued liabilities and total

stockholders’ deficit by $40,600,000 and its related party payables by $2,400,000, and overstated

the Company’s selling, general, and administrative expenses by $400,000, its net cash provided

by (used in) operating activities by $6,857,000, its net cash provided by (used in) investing

activities by $7,552,000, and its net cash provided by (used in) financing activities by $695,000

for the fiscal year ended December 31, 2018.




_____________________________________________________________________________
                               Verified Shareholder Derivative Complaint
                                                  29
    Case 3:20-cv-01800-K Document 1 Filed 07/08/20                             Page 30 of 64 PageID 30


         107.     With respect to the Company’s compliance with GAAP, the 2018 10-K stated the

following:

         The accompanying consolidated financial statements and related notes to the
         consolidated financial statements have been prepared in accordance with
         generally accepted accounting principles in the United States (“U.S. GAAP”) and
         in accordance with the rules and regulations of the Securities and Exchange
         Commission (“SEC”).

         April 30, 2019 Proxy Statement

         108.     On April 30, 2019, the Company filed the 2019 Proxy Statement with the SEC.

Defendants Cogburn, Reynolds, Chadha, Black, Lipman, Nord, and Rexford solicited the 2019

Proxy Statement filed pursuant to Section 14(a) of the Exchange Act, which contained material

misstatements and omissions. 2

         109.     The 2019 Proxy Statement was false and misleading because, despite noting that

the Company maintained certain governance guidelines and procedures, such procedures,

including the Code of Conduct, were not followed, as evidenced by the numerous false and

misleading statements alleged herein, and the Individual Defendants’ failures to report violations

of the Code of Conduct.

         110.     The 2019 Proxy Statement also failed to disclose, inter alia, that: (1) the

Company’s financial data contained a host of serious errors related to the Company’s liability in

connection with the Appraisal Action, outsourced contract costs, expense reimbursements,

revenue recognition, and classification of cash flows, among other things; (2) the foregoing

errors negatively impacted the Company’s reported revenue, operating loss, net loss, and basic

and diluted loss per share; (3) due to the foregoing, the Company’s consolidated financial

2
  Plaintiff’s allegations with respect to the misleading statements in the 2019 Proxy Statement are based solely on
negligence; they are not based on any allegation of reckless or knowing conduct by or on behalf of the Individual
Defendants, and they do not allege, and do not sound in, fraud. Plaintiff specifically disclaims any allegations of,
reliance upon any allegation of, or reference to any allegation of fraud, scienter, or recklessness with regard to these
allegations and related claims.
_____________________________________________________________________________
                                     Verified Shareholder Derivative Complaint
                                                        30
   Case 3:20-cv-01800-K Document 1 Filed 07/08/20                   Page 31 of 64 PageID 31


statements for the fiscal years ended December 31, 2017 and December 31, 2018, as well as the

Company’s quarterly financial data for each fiscal quarter during fiscal 2018, and the first three

fiscal quarters of fiscal 2019 would not be prepared in accordance with GAAP, and could not be

relied upon; and (4) as a result, each of the Company’s financial statements issued from March

2018 through November 2019 would ultimately need to be restated. As a result of the foregoing,

the Company’s public statements were materially false and misleading at all relevant times.

       May 10, 2019 Form 10-Q

       111.    On May 10, 2019, the Company filed its quarterly report on Form 10-Q for the

fiscal quarter ended March 31, 2019 (the “1Q19 10-Q”). The 1Q19 10-Q was signed by

Defendants Cogburn and Reynolds, and contained SOX certifications signed by Defendants

Cogburn and Reynolds attesting to the accuracy of the financial statements contained therein, the

disclosure of any material changes to the Company’s internal controls, and the disclosure of any

fraud committed by the Company, its officers, or its directors.

       112.    The 1Q19 10-Q reported, inter alia, operating income of $17,920,000 and net loss

of $29,907,000 for the fiscal quarter ended March 31, 2019.

       113.    As revealed in the Company’s Restatement, the 1Q19 10-Q understated the

Company’s operating loss by approximately $34,477,000 and net loss by approximately

$2,265,000 for the fiscal quarter ended March 31, 2019.

       114.    With respect to the Company’s compliance with GAAP, the 1Q19 10-Q stated the

following:

       The accompanying condensed consolidated financial statements have been
       prepared using accounting principles generally accepted in the United States of
       America (“GAAP”) and with the instructions to Form 10-Q and Rule 10-01 of
       Securities and Exchange Commission (“SEC”) Regulation S-X as they apply to
       interim financial information.


_____________________________________________________________________________
                              Verified Shareholder Derivative Complaint
                                                 31
   Case 3:20-cv-01800-K Document 1 Filed 07/08/20                   Page 32 of 64 PageID 32


       August 8, 2019 Form 10-Q

       115.    On August 8, 2019, the Company filed its quarterly report on Form 10-Q for the

fiscal quarter ended June 30, 2019 (the “2Q19 10-Q”). The 2Q19 10-Q was signed by

Defendants Cogburn and Reynolds, and contained SOX certifications signed by Defendants

Cogburn and Reynolds attesting to the accuracy of the financial statements contained therein, the

disclosure of any material changes to the Company’s internal controls, and the disclosure of any

fraud committed by the Company, its officers, or its directors.

       116.    The 2Q19 10-Q reported, inter alia, operating income of $12,344,000 and net loss

of $34,146,000 for the fiscal quarter ended June 30, 2019.

       117.    As revealed in the Company’s Restatement, the 2Q19 10-Q understated the

Company’s operating loss by approximately $18,090,000 and net loss by approximately

$7,425,000 for the fiscal quarter ended June 30, 2019.

       118.    With respect to the Company’s compliance with GAAP, the 2Q19 10-Q stated the

following:

       The accompanying condensed consolidated financial statements have been
       prepared using accounting principles generally accepted in the United States of
       America (“GAAP”) and with the instructions to Form 10-Q and Rule 10-01 of
       Securities and Exchange Commission (“SEC”) Regulation S-X as they apply to
       interim financial information.

       November 12, 2019 Form 10-Q

       119.    On November 12, 2019, the Company filed its quarterly report on Form 10-Q for

the fiscal quarter ended September 30, 2019 (the “3Q19 10-Q”). The 3Q19 10-Q was signed by

Defendants Cogburn and Reynolds, and contained SOX certifications signed by Defendants

Cogburn and Reynolds attesting to the accuracy of the financial statements contained therein, the




_____________________________________________________________________________
                              Verified Shareholder Derivative Complaint
                                                 32
   Case 3:20-cv-01800-K Document 1 Filed 07/08/20                   Page 33 of 64 PageID 33


disclosure of any material changes to the Company’s internal controls, and the disclosure of any

fraud committed by the Company, its officers, or its directors.

       120.    The 3Q19 10-Q reported, inter alia, revenue of $1,166,841,000, operating loss of

$66,615,000, net loss of $197,479,000, and basic and diluted loss per share of $1.33 for the nine-

month period ended September 30, 2019.

       121.    Additionally, the 3Q19 10-Q reported $60,994,000 and $373,311,000 in accrued

liabilities and total stockholders’ deficit, respectively, $274,000 in related party payables,

$151,884,000 in selling, general, and administrative expenses, $33,639,000 in net cash provided

by (used in) operating activities, $34,815,000 in net cash provided by (used in) investing

activities, and $39,854,000 in net cash provided by (used in) financing activities for the nine-

month period ended September 30, 2019.

       122.    As revealed in the Company’s Restatement, the 3Q19 10-Q overstated the

Company’s revenue by $1,910,000, and understated the Company’s operating loss by

$5,096,000, its net loss by $7,554,000, and its diluted loss per share by $0.10 for the nine-month

period ended September 30, 2019.

       123.    The 3Q19 10-Q also understated the Company’s accrued liabilities and total

stockholders’ deficit by $43,100,000, its related party payables by $2,100,000, and its net cash

provided by (used in) operating activities by $13,718,000, and overstated the Company’s selling,

general, and administrative expenses by $500,000, its net cash provided by (used in) investing

activities by $14,304,000, and its net cash provided by (used in) financing activities by $586,000

for the nine-month period ended September 30, 2019.

       124.    With respect to the Company’s compliance with GAAP, the 3Q19 10-Q stated the

following:


_____________________________________________________________________________
                              Verified Shareholder Derivative Complaint
                                                 33
   Case 3:20-cv-01800-K Document 1 Filed 07/08/20                   Page 34 of 64 PageID 34


       The accompanying condensed consolidated financial statements have been
       prepared using accounting principles generally accepted in the United States of
       America (“GAAP”) and with the instructions to Form 10-Q and Rule 10-01 of
       Securities and Exchange Commission (“SEC”) Regulation S-X as they apply to
       interim financial information.

       125.    The statements in ¶¶ 81–83, 86, 90–91, 93–95, 97–99, 101–104, 107, 111–112,

114–116, 118–121, and 124 were materially false and misleading, and they failed to disclose

material facts necessary to make the statements not false and misleading. Specifically, the

Individual Defendants failed and/or caused the Company to fail to disclose, inter alia, that: (1)

the Company’s financial data contained a host of serious errors related to the Company’s liability

in connection with the Appraisal Action, outsourced contract costs, expense reimbursements,

revenue recognition, and classification of cash flows, among other things; (2) the foregoing

errors negatively impacted the Company’s reported revenue, operating loss, net loss, and basic

and diluted loss per share; (3) due to the foregoing, the Company’s consolidated financial

statements for the fiscal years ended December 31, 2017 and December 31, 2018, as well as the

Company’s quarterly financial data for each fiscal quarter during fiscal 2018, and the first three

fiscal quarters of fiscal 2019 would not be prepared in accordance with GAAP, and could not be

relied upon; and (4) as a result, each of the Company’s financial statements issued from March

2018 through November 2019 would ultimately need to be restated. As a result of the foregoing,

the Company’s public statements were materially false and misleading at all relevant times.

       The Truth Emerges

       126.    On March 16, 2020, the Company issued a press release revealing that the

Company would be unable to timely file its 2019 10-K due to the need to restate certain of the

Company’s previously issued financial statements. Consequently, the Company would be




_____________________________________________________________________________
                              Verified Shareholder Derivative Complaint
                                                 34
   Case 3:20-cv-01800-K Document 1 Filed 07/08/20                    Page 35 of 64 PageID 35


delaying its earnings call scheduled to discuss the Company’s financial results for the fiscal year.

The press release stated the following, in relevant part:

       IRVING, Texas, March 16, 2020 (GLOBE NEWSWIRE) -- Exela Technologies,
       Inc. (“Exela” or the “Company”) (NASDAQ: XELA), a location-agnostic global
       business process automation (“BPA”) leader across numerous industries,
       announced today that it will delay its earnings release and investor conference call
       for the fourth quarter and year ended December 31, 2019, previously scheduled
       for 5:00 p.m. (ET) today. Exela has postponed its earnings release and conference
       call due to the delayed filing of its Form 10-K for the year-ended December 31,
       2019, and the need to restate certain of its historical financial statements.

       Exela plans to file a Form 12b-25, Notification of Late Filing, with the Securities
       and Exchange Commission, by March 17, 2020, which will provide the Company
       with a 15 calendar-day extension beyond the March 16, 2020 deadline within
       which to file the 2019 annual report on Form 10-K. Exela also plans to file a
       Form 8-K with the SEC on March 17, 2020, with additional details regarding the
       restatement of its historical financial statements.

       Exela currently expects to file the Company’s Form 10-K for the year-ended
       December 31, 2019, on or before March 31, 2020. Once that date is finalized,
       Exela will schedule an investor conference call to discuss the financial results for
       the fourth quarter and full year 2019. Although Exela is working diligently to
       complete the 2019 Form 10-K, and currently expects to complete and file these
       items by March 31, 2020, given factors such as potential work interruptions
       associated with the COVID-19 coronavirus, no assurance can be given that they
       will be filed within such period.

       127.    On this news, the price of the Company’s stock fell from $0.185 per share at the

close of trading on March 16, 2020, to $0.17 per share at the close of trading on March 17, 2020,

representing a loss in value of approximately 8%.

       128.    Then, on March 17, 2020, the Company issued a press release disclosing more

information regarding the delayed 2019 10-K and the Restatement as follows:

       IRVING, Texas, March 17, 2020 (GLOBE NEWSWIRE) -- Exela Technologies,
       Inc. (“Exela” or the “Company”) (NASDAQ: XELA), a location-agnostic global
       business process automation (“BPA”) leader across numerous industries, today
       filed with the Securities and Exchange Commission on Form 12b-25, a
       Notification of Late Filing, for its 10-K for the year ended December 31, 2019,
       and on Form 8-K, details regarding the restatement of its financial statements
       for the years ended December 31, 2017 and 2018, and the interim periods

_____________________________________________________________________________
                               Verified Shareholder Derivative Complaint
                                                  35
   Case 3:20-cv-01800-K Document 1 Filed 07/08/20                   Page 36 of 64 PageID 36


       through September 30, 2019 as previously disclosed on March 16, 2020. The
       restatement is not expected to have a material impact on previously reported
       Revenue or Adjusted EBITDA.

       In addition, the Company noted that as of March 16, 2020, it had cash on hand
       and available borrowings of approximately $100 million, and reaffirmed its full
       year 2019 guidance for Revenue and Adjusted EBITDA issued on November 12,
       2019.

       Exela currently expects to file the Company’s Form 10-K for the year-ended
       December 31, 2019, and restated financial statements for 2017 and 2018 and the
       interim periods through September 30, 2019, on or before March 31, 2020. The
       Company also plans to release its full fourth quarter 2019 financial results
       concurrently with such filing. Once that date is finalized, Exela will schedule an
       investor conference call to discuss the financial results for the fourth quarter and
       full year 2019. Although Exela is working diligently to complete the 2019 Form
       10-K, and restatements of its financial statements for 2017 and 2018 and the
       interim periods through September 30, 2019, and currently expects to complete
       and file these items by March 31, 2020, given factors such as potential work
       interruptions associated with the COVID-19 coronavirus, no assurance can be
       given that they will be filed within such period.

(Emphasis added.)

       129.    That same day, the Company filed a notification of late filing on Form 12b-25

with the SEC, which stated the following, in relevant part:

       As reported in its Form 8-K filed with the Securities and Exchange Commission
       on March 17, 2020 (the “Form 8-K”), Exela Technologies, Inc. (the “Company”)
       has determined that it will restate its financial statements for the years ended
       December 31, 2017 and 2018 and the interim periods through September 30,
       2019 (which will be addressed in the Company’s Form 10-K for the year ended
       December 31, 2019 (the “Form 10-K”)) to correct certain historical accounting
       errors. We have determined that these errors were the result of a material
       weakness in internal control over financial reporting that was previously
       reported in management’s most recently issued report on internal control over
       financial reporting that continued to exist as of December 31, 2019. As of
       March 16, 2020, the Company had cash on hand and available borrowings of
       approximately $100 million. The Company’s projected liquidity through the first
       quarter of 2021, determined without giving effect to certain projected operational
       savings that the Company currently expects to achieve and considering the timing
       of potential payments related to the Appraisal Action, results in the Company
       needing additional time to complete the evaluation of its ability to continue as a
       going concern as part of the completion of its financial statements and related
       disclosures, including the restatement of previously issued financial statements.

_____________________________________________________________________________
                              Verified Shareholder Derivative Complaint
                                                 36
   Case 3:20-cv-01800-K Document 1 Filed 07/08/20                    Page 37 of 64 PageID 37


       As a result, the preparation of the financial statements to be included in the Form
       10-K and the related audit of such financial statements have not been completed.
       Although the Company is seeking to complete this process as quickly as possible,
       the preparation of the financial statements and audit cannot be completed within
       the prescribed time period for filing the Form 10-K without unreasonable effort or
       expense.

(Emphasis added.)

       130.    On this news, the price of the Company’s stock fell from $0.17 per share at the

close of trading on March 17, 2020, to $0.145 per share at the close of trading on March 18,

2020, representing a loss in value of approximately 14%.

       131.    Not long after, on May 21, 2020, the Company announced that Defendant

Reynolds had stepped down from his position as the Company’s CFO, effective May 15, 2020.

       132.    The Company ultimately filed its 2019 10-K on June 9, 2020, which revealed the

full extent of the Restatement, stating the following:

       As previously disclosed in the Company’s Current Report on Form 8-K filed with
       the SEC on March 17, 2020, the board of directors of the Company, based on the
       recommendation of the audit committee and in consultation with management,
       concluded that, because of errors identified in the Company’s previously issued
       financial statements for the fiscal years ended December 31, 2018 and 2017 and
       the first three quarters of fiscal 2019, the Company would restate its previously
       issued financial statements, including the quarterly data for fiscal years 2019 and
       2018 and its selected financial data for the relevant periods.

       These errors were discovered during the course of preparing this Annual Report
       and the audit of the financial results for fiscal 2019. We have determined that
       these errors were the result of material weaknesses in internal control over
       financial reporting that are reported in management’s report on internal control
       over financial reporting as of December 31, 2019 in Part II—Item 9A – Controls
       and Procedures of this Annual Report.

       133.    The 2019 10-K described corrections to various misstatements in the Company’s

previously issued financial statements pertaining to, inter alia, the Company’s liability in

connection with the Appraisal Action, outsourced contract costs, expense reimbursements,

revenue recognition, and classification of cash flows as follows:

_____________________________________________________________________________
                               Verified Shareholder Derivative Complaint
                                                  37
  Case 3:20-cv-01800-K Document 1 Filed 07/08/20                  Page 38 of 64 PageID 38


     (a)    Appraisal Action Liability Adjustments:

     During the fourth quarter of fiscal 2019, the Company identified an error as a
     result of non-accrual of liability and interest thereon for the obligation to pay the
     fair market value of the shares of certain former stockholders of SourceHOV
     under the Appraisal Action. As previously reported, on September 21, 2017,
     former stockholders of SourceHOV, who owned 10,304 shares of SourceHOV
     common stock, filed a petition for Appraisal Action arising out of the Novitex
     Business Combination. In the Appraisal Action, the petitioners sought, among
     other things, a determination of the fair value of their shares at the time of the
     Novitex Business Combination; an order that SourceHOV pay that value to the
     petitioners, together with interest at the statutory rate; and an award of costs,
     attorneys’ fees, and other expenses. The parties and their experts offered
     competing valuations of the SourceHOV shares as of the date of the Novitex
     Business Combination. On January 30, 2020, the Court issued its post-trial
     Memorandum Opinion in the Appraisal Action, in which it found that the fair
     value of SourceHOV as of the Closing Date was $4,591 per share, and on March
     26, 2020, the Court issued its final order and judgment awarding the petitioners
     $57,698,426 inclusive of costs and interest. Per the Court’s opinion, the legal rate
     of interest, compounded quarterly, accrues on the per share value from the
     Closing Date until the date of payment to petitioners. As a result of the Appraisal
     Action, 4,570,734 shares of our Common Stock issued to Ex-Sigma 2, our
     principal stockholder at the Closing of the Novitex Business Combination, have
     been returned to the Company during the first quarter of 2020. Interest accrues on
     the value of the shares from the date of the Business Combination until the
     liability is paid. Until the third quarter of 2019, the Company had included a
     disclosure on the Appraisal Action as a part of the Commitment and
     Contingencies footnote in its consolidated financial statements but had not
     recorded a liability or accrued interest thereon for the obligation. After evaluating
     the historical accounting treatment applied to the Appraisal Action, the Company
     has determined that its historical accounting was in error and the obligation to pay
     the fair market value of the former stockholders’ shares represented an obligation
     as of the date the Appraisal Action was submitted in September 2017. The
     liability should have been recorded in 2017 at the estimated fair value of the
     shares tendered. This error resulted in $43.1 million, $40.6 million and $37.8
     million understatement of accrued liabilities and commensurate understatement of
     total stockholders’ deficit, as at September 30, 2019, December 31, 2018 and
     2017, respectively. Further, this error resulted in $2.4 million, $2.9 million and
     $1.2 million understatement of loss for the nine months ended September 30,
     2019 and for the years ended December 31, 2018 and 2017, respectively, due to
     the unrecorded interest expense accrual associated with the Company’s
     obligations related to the Appraisal Action. Interest should have been accrued in
     the relevant periods at the rate set by the Delaware Court of Chancery. The
     correction of this error also reduced the number of shares outstanding by
     4,570,734 shares for purposes of the weighted average outstanding common
     shares computation used to calculate basic and diluted loss per share during the
     respective periods. These are the number of shares of our Common Stock issued
     at the Closing of the Novitex Business Combination to Ex-Sigma 2 in respect of
     the former stockholders’ shares subject to the Appraisal Action that were returned
     to the Company during the first quarter of 2020.

     (b)    Outsourced Contract Cost Adjustments:


_____________________________________________________________________________
                            Verified Shareholder Derivative Complaint
                                               38
  Case 3:20-cv-01800-K Document 1 Filed 07/08/20                  Page 39 of 64 PageID 39


     A $5.3 million understatement of loss for the nine months ended September 30,
     2019 and a $3.2 million overstatement of loss for the year ended December 31,
     2018, due to incorrect capitalization of employee training related costs during the
     set-up phase as costs of fulfilling contracts which should have been expensed
     under ASC 340-40. Additionally, an adjustment of $15.4 million was recorded to
     increase accumulated deficit as of January 1, 2018 to correct the previously-
     recorded transition adjustment for costs of fulfilling contracts upon the adoption
     of ASC 606 and ASC 340-40. These errors resulted in $17.3 million and $12.0
     million overstatement of intangible assets, net as of September 30, 2019 and
     December 31, 2018, respectively.

     (c)    Other Misstatement Adjustments

     Expense Reimbursement Adjustments:

     During the second half of 2019, we reimbursed Ex-Sigma 2 approximately $4.5
     million in total, out of that $2.1 million of underwriting discount and commission
     expenses and $0.3 million of advisory fee were incurred by Ex-Sigma 2 in a
     secondary offering in April 2018 and $2.1 million of expenses related to the
     discount to the market price on shares sold by Ex-Sigma 2 in a secondary offering
     in June 2019 and required to be reimbursed pursuant to the terms of the Consent,
     Waiver and Amendment, amending the Novitex Business Combination
     Agreement, dated February 21, 2017. Approximately $2.4 million and $2.1
     million of these expenses should have been recorded in the 2018 and the second
     quarter of 2019, respectively. This error resulted in a $2.1 million and $2.4
     million understatement of loss for the quarter ended June 30, 2019 and for the
     year ended December 31, 2018, respectively.

     Further, $1.5 million paid to Ex-Sigma 2 in July 2019 for the fees incurred in
     connection with the secondary offering, out of total reimbursement of $4.5
     million in the second half of 2019 as discussed above, was erroneously recorded
     as selling, general and administrative expenses in the third quarter of 2019. This
     error resulted in a $1.5 million overstatement of loss for the third quarter of 2019.

     Additionally, the Company did not record related party expense accrual
     associated with the Company’s obligation to reimburse Ex-Sigma 2 in connection
     with premium payments made by Ex-Sigma 2 under the Margin Loan and
     required to be reimbursed pursuant to the terms of the Consent, Waiver and
     Amendment. It resulted in a $1.7 million and $5.2 million understatement of loss
     for the nine months ended September 30, 2019 and for the year ended December
     31, 2018.

     The above errors, together, resulted in an understatement of related party payables
     by $5.0 million as of the reported interim quarters ended June 30, 2018 and
     September 30, 2018; an understatement of related party payables by $7.6 million
     as of the year ended December 31, 2018 and the reported interim quarter ended

_____________________________________________________________________________
                            Verified Shareholder Derivative Complaint
                                               39
  Case 3:20-cv-01800-K Document 1 Filed 07/08/20                  Page 40 of 64 PageID 40


     March 31, 2019; and an understatement of related party payables by $11.4 million
     and $9.9 million as of the quarters ended June 30, 2019 and September 30, 2019,
     respectively.

     The Company incorrectly classified $0.5 million and $0.4 million of related party
     expense as selling, general and administrative expenses for the nine months ended
     September 30, 2019 and for the year ended December 31, 2018, respectively. This
     resulted in an overstatement of selling, general and administrative expenses and
     understatement of related party expense. This error had no impact on net loss.

     Revenue Recognition Adjustments:

     A $4.8 million understatement of loss, for the year ended December 31, 2017,
     was due to incorrect recognition of revenue of $6.4 million and related cost of
     revenue of $1.6 million in 2017 related to a multiple element arrangement that
     included a software license where vendor specific objective evidence (VSOE) of
     fair value was not established for the undelivered elements of the arrangement
     under the previous revenue recognition guidance in ASC 985-605. This error
     resulted in a $6.4 million understatement of deferred revenue and a $1.6 million
     understatement of prepaid expenses and other current assets as at December 31,
     2017. After correction of this error in the fiscal 2017 financial statements, the
     Company derecognized this deferred revenue of $6.4 million and prepaid
     expenses and other current assets of $1.6 million, resulting in net increase in the
     retained earnings of $4.8 million on adoption of ASC 606 and ASC 340-40 on
     January 1, 2018.

     Further, a $1.9 million understatement of revenues and understatement of cost of
     revenue by the same amount for the nine months ended September 30, 2019, were
     due to incorrect application of the gross vs. net presentation guidance under ASC
     606. The Company incorrectly netted the costs of rendering service from the
     revenue under a contract with one customer. This error had no impact on net loss.

     Cash Flows Classification Adjustments:

     The Company determined that operating cash flows were understated and
     financing cash flows overstated in the statement of cash flows by $0.1 million and
     $34.5 million for the years ended December 31, 2018 and 2017, respectively, as a
     result of the incorrect interpretation of ASU 2016-15 (Classification of Certain
     Receipts and Cash Payments) and application on a retrospective basis upon
     adoption of ASU 2016-15 in 2018. Further, the Company determined that
     operating cash flows were overstated and investing cash flows understated in the
     statement of cash flows by $14.3 million, $7.5 million and $11.0 million for the
     nine months ended September 30, 2019 and for the years ended December 31,
     2018 and 2017, respectively, as a result of misclassification of cash flows
     associated with outsourced contract costs.


_____________________________________________________________________________
                            Verified Shareholder Derivative Complaint
                                               40
   Case 3:20-cv-01800-K Document 1 Filed 07/08/20                   Page 41 of 64 PageID 41


       Other Adjustments:

       In addition to the errors described above, the restated financial statements also
       include adjustments to correct certain other immaterial errors, including
       previously unrecorded immaterial adjustments identified in audits of prior years’
       financial statements.

       134.     The 2019 10-K also contained the following tables disclosing the impact of the

above-described corrections to the Company’s previously reported net loss and revenue, among

other things:




                                               ***

                                               ***




_____________________________________________________________________________
                              Verified Shareholder Derivative Complaint
                                                 41
   Case 3:20-cv-01800-K Document 1 Filed 07/08/20                    Page 42 of 64 PageID 42


          135.   Lastly, the 2019 10-K provided the following data regarding corrections to the

Company’s quarterly financial results provided during fiscal 2019 and 2018, respectively:




                                                ***




                                                ***




                                                ***

                                                ***



                                                ***



                                           Repurchases

          136.   During the period in which the Company made false and misleading statements

and/or omissions, Defendants Cogburn, Reynolds, Chadha, Black, Coburn, Lipman, Nord, and

Rexford caused the Company to initiate repurchases of its common stock that substantially

damaged the Company. In total, the Company spent an aggregate amount of over $10.8 million

to repurchase approximately 2,737,847 shares of its own common stock at artificially inflated

prices.



_____________________________________________________________________________
                               Verified Shareholder Derivative Complaint
                                                  42
   Case 3:20-cv-01800-K Document 1 Filed 07/08/20                   Page 43 of 64 PageID 43


       137.    According to the 2019 10-K, during the fiscal quarter ended June 30, 2018, the

Company purchased 768,693 shares of its common stock for approximately $3,735,847, at an

average price of $4.86 per share.

       138.    As the Company’s stock was actually worth only $0.17 per share, the price at

closing on March 17, 2020, the Company overpaid by approximately $3,605,169 for repurchases

of its own stock during the fiscal quarter ended June 30, 2018.

       139.    According to the 2019 10-K, during the fiscal quarter ended September 30, 2018,

the Company purchased 225,504 shares of its common stock for approximately $1,118,499, at an

average price of $4.96 per share.

       140.    As the Company’s stock was actually worth only $0.17 per share, the price at

closing on March 17, 2020, the Company overpaid by approximately $1,080,163 for repurchases

of its own stock during the fiscal quarter ended September 30, 2018.

       141.    According to the 2019 10-K, during the fiscal quarter ended December 31, 2018,

the Company purchased 1,505,688 shares of its common stock for approximately $5,405,419, at

an average price of $3.59 per share.

       142.    As the Company’s stock was actually worth only $0.17 per share, the price at

closing on March 17, 2020, the Company overpaid by approximately $5,149,452 for repurchases

of its own stock during the fiscal quarter ended December 31, 2018.

       143.    According to the 2019 10-K, during the fiscal quarter ended June 30, 2019, the

Company purchased 237,962 shares of its common stock for approximately $597,284, at an

average price of $2.51 per share.




_____________________________________________________________________________
                              Verified Shareholder Derivative Complaint
                                                 43
   Case 3:20-cv-01800-K Document 1 Filed 07/08/20                     Page 44 of 64 PageID 44


        144.    As the Company’s stock was actually worth only $0.17 per share, the price at

closing on March 17, 2020, the Company overpaid by approximately $556,830 for repurchases

of its own stock during the fiscal quarter ended June 30, 2019.

        145.    Thus, in total, during the Relevant Period, the Company overpaid for repurchases

of its own stock by over $10.3 million.

                                     DAMAGES TO EXELA

        146.    As a direct and proximate result of the Individual Defendants’ conduct, Exela has

lost and expended, and will lose and expend, many millions of dollars.

        147.    Such expenditures include, but are not limited to, legal fees associated with the

Securities Class Action filed against the Company, its CEO, and its former CFO, and amounts

paid to outside lawyers, accountants, and investigators in connection thereto.

        148.    These expenditures also include, but are not limited to, costs associated with the

Restatement.

        149.    Such losses include, but are not limited to, amounts that the Company overpaid, at

the direction of the Individual Defendants, for the Company’s repurchases of its own stock at

artificially inflated prices.

        150.    Additionally, these expenditures include, but are not limited to, handsome

compensation and benefits paid to the Individual Defendants who breached their fiduciary duties

to the Company, including bonuses tied to the Company’s attainment of certain objectives, and

benefits paid to the Individual Defendants who breached their fiduciary duties to the Company.

        151.    As a direct and proximate result of the Individual Defendants’ conduct, Exela has

also suffered and will continue to suffer a loss of reputation and goodwill, and a “liar’s discount”

that will plague the Company’s stock in the future due to the Company’s and their




_____________________________________________________________________________
                                Verified Shareholder Derivative Complaint
                                                   44
   Case 3:20-cv-01800-K Document 1 Filed 07/08/20                     Page 45 of 64 PageID 45


misrepresentations and the Individual Defendants’ breaches of fiduciary duties and unjust

enrichment.

                                 DERIVATIVE ALLEGATIONS

        152.    Plaintiff brings this action derivatively and for the benefit of Exela to redress

injuries suffered, and to be suffered, as a result of the Individual Defendants’ breaches of their

fiduciary duties as directors and/or officers of Exela, waste of corporate assets, unjust

enrichment, and violations of Sections 14(a), 10(b) and 20(a) of the Exchange Act, as well as the

aiding and abetting thereof.

        153.    Exela is named solely as a nominal party in this action. This is not a collusive

action to confer jurisdiction on this Court that it would not otherwise have.

        154.    Plaintiff is, and has been continuously at all relevant times, a shareholder of

Exela. Plaintiff will adequately and fairly represent the interests of Exela in enforcing and

prosecuting its rights, and, to that end, has retained competent counsel, experienced in derivative

litigation, to enforce and prosecute this action.

                               DEMAND FUTILITY ALLEGATIONS

        155.    Plaintiff incorporates by reference and re-alleges each and every allegation stated

above as if fully set forth herein.

        156.    A pre-suit demand on the Board of Exela is futile and, therefore, excused. At the

time of filing of this action, the Board consists of the following eight individuals: Defendants

Cogburn, Reynolds, Chadha, Akins, and Rexford (the “Director-Defendants”), along with non-

parties William Transier, J. Coley Clark, and Marc A. Beilinson (together with the Director-

Defendants, the “Directors”). Plaintiff only needs to allege demand futility as to four of the eight

Directors who are on the Board at the time this action is commenced.




_____________________________________________________________________________
                                Verified Shareholder Derivative Complaint
                                                   45
   Case 3:20-cv-01800-K Document 1 Filed 07/08/20                    Page 46 of 64 PageID 46


       157.    Demand is excused as to all of the Director-Defendants because each one of them

faces, individually and collectively, a substantial likelihood of liability as a result of the scheme

they engaged in knowingly or recklessly to make and/or cause the Company to make false and

misleading statements and omissions of material facts, while at the same time, eight of the

Director-Defendants caused the Company to overpay for repurchases of its own stock, and one

of the Director-Defendants engaged in insider sales based on material non-public information, all

of which renders them unable to impartially investigate the charges and decide whether to pursue

action against themselves and the other perpetrators of the scheme.

       158.    In complete abdication of their fiduciary duties, the Director-Defendants either

knowingly or recklessly participated in making and/or causing the Company to make the

materially false and misleading statements alleged herein. The fraudulent scheme was, inter alia,

intended to make the Company appear more profitable and attractive to investors. As a result of

the foregoing, the Director-Defendants breached their fiduciary duties, face a substantial

likelihood of liability, are not disinterested, and demand upon them is futile, and thus excused.

       159.    Additional reasons that demand on Defendant Cogburn is futile follow. Defendant

Cogburn has served as the Company’s CEO and as a Company director since July 2017. Thus, as

the Company admits, he is a non-independent director. The Company provides Defendant

Cogburn with his principal occupation, and he receives handsome compensation, including

$1,268,588 during fiscal 2019. Defendant Cogburn was ultimately responsible for all of the false

and misleading statements and omissions that were made, including those contained in the

Company’s SEC filings referenced herein. As the Company’s highest officer and as a trusted

Company director, he conducted little, if any, oversight of the Company’s engagement in the

scheme to make false and misleading statements, consciously disregarded his duties to monitor




_____________________________________________________________________________
                               Verified Shareholder Derivative Complaint
                                                  46
   Case 3:20-cv-01800-K Document 1 Filed 07/08/20                     Page 47 of 64 PageID 47


such controls over reporting and engagement in the scheme, and consciously disregarded his

duties to protect corporate assets. Moreover, Defendant Cogburn is a defendant in the Securities

Class Action. For these reasons, too, Defendant Cogburn breached his fiduciary duties, faces a

substantial likelihood of liability, is not independent or disinterested, and thus demand upon him

is futile and, therefore, excused.

       160.    Additional reasons that demand on Defendant Reynolds is futile follow.

Defendant Reynolds served as the Company’s CFO from July 2017 until he resigned on May 15,

2020, and has served as a Company director since July 2017. Defendant Reynolds has received

and continues to receive handsome compensation from the Company, including $1,065,666

during fiscal 2018. Defendant Reynolds was ultimately responsible for all of the false and

misleading statements and omissions that were made, including those contained in the

Company’s SEC filings referenced herein. As one of the Company’s highest officers and as a

trusted Company director, he conducted little, if any, oversight of the Company’s engagement in

the scheme to make false and misleading statements, consciously disregarded his duties to

monitor such controls over reporting and engagement in the scheme, and consciously

disregarded his duties to protect corporate assets. Moreover, Defendant Reynolds is a defendant

in the Securities Class Action. For these reasons, too, Defendant Reynolds breached his fiduciary

duties, faces a substantial likelihood of liability, is not independent or disinterested, and thus

demand upon him is futile and, therefore, excused.

        161.    Additional reasons that demand on Defendant Chadha is futile follow. Defendant

Chadha has served as the Company’s Executive Chairman and as a Company director since July

2017. He also serves as a member of the Company’s Nominating and Corporate Governance

Committee. Defendant Chadha has received and continues to receive compensation for his




_____________________________________________________________________________
                                Verified Shareholder Derivative Complaint
                                                   47
   Case 3:20-cv-01800-K Document 1 Filed 07/08/20                     Page 48 of 64 PageID 48


positions with the Company as described above. Moreover, Defendant Chadha’s beneficial stock

ownership provides him with control of approximately 49.3% of total voting power over matters

set for shareholder determination, making him a majority shareholder. As a trusted Company

director, he conducted little, if any, oversight of the Company’s engagement in the scheme to

make false and misleading statements, consciously disregarded his duties to monitor such

controls over reporting and engagement in the scheme, and consciously disregarded his duties to

protect corporate assets. His insider sale, which yielded over $32.8 million in proceeds,

demonstrates his motive in facilitating and participating in the fraud. Furthermore, Defendant

Chadha signed, and thus personally made the false and misleading statements in the 2017 and

2018 10-Ks. For these reasons, too, Defendant Chadha breached his fiduciary duties, faces a

substantial likelihood of liability, is not independent or disinterested, and thus demand upon him

is futile and, therefore, excused.

       162.    Additional reasons that demand on Defendant Akins is futile follow. Defendant

Akins has served as a Company director since July 2019. He also serves as a member of the

Company’s Nominating and Corporate Governance Committee. Defendant Akins has received

and continues to receive compensation for his role as a director as described above. As a trusted

Company director, he conducted little, if any, oversight of the Company’s engagement in the

scheme to make false and misleading statements, consciously disregarded his duties to monitor

such controls over reporting and engagement in the scheme, and consciously disregarded his

duties to protect corporate assets. For these reasons, too, Defendant Akins breached his fiduciary

duties, faces a substantial likelihood of liability, is not independent or disinterested, and thus

demand upon him is futile and, therefore, excused.




_____________________________________________________________________________
                                Verified Shareholder Derivative Complaint
                                                   48
   Case 3:20-cv-01800-K Document 1 Filed 07/08/20                     Page 49 of 64 PageID 49


       163.    Additional reasons that demand on Defendant Rexford is futile follow. Defendant

Rexford has served as a Company director since July 2017. He also serves as a member of the

Company’s Compensation Committee and Audit Committee. Defendant Rexford has received

and continues to receive compensation for his role as a director as described above. As a trusted

Company director, he conducted little, if any, oversight of the Company’s engagement in the

scheme to make false and misleading statements, consciously disregarded his duties to monitor

such controls over reporting and engagement in the scheme, and consciously disregarded his

duties to protect corporate assets. Furthermore, Defendant Rexford signed, and thus personally

made the false and misleading statements in the 2017 and 2018 10-Ks. For these reasons, too,

Defendant Rexford breached his fiduciary duties, faces a substantial likelihood of liability, is not

independent or disinterested, and thus demand upon him is futile and, therefore, excused.

       164.    Additional reasons that demand on the Board is futile follow.

       165.    Defendants Cogburn, Reynolds, Chadha, Black, Coburn, Lipman, Nord, and

Rexford, individually and collectively, face a substantial likelihood of liability as a result of their

intentional or reckless approval of unnecessary and harmful repurchases that caused the

Company to overpay by millions of dollars for its own common stock during the Relevant

Period. These Director-Defendants, as alleged herein, were aware or should have been aware of

the misinformation being spread by the Company and yet approved the repurchases. For this

reason, Defendants Cogburn, Reynolds, Chadha, Black, Coburn, Lipman, Nord, and Rexford

breached their fiduciary duties, face a substantial likelihood of liability, are not disinterested, and

demand upon them is futile, and thus excused.

       166.    As described above, Defendant Chadha directly engaged in insider trading, in

violation of federal law and the Company’s Code of Conduct. Defendant Chadha received




_____________________________________________________________________________
                                Verified Shareholder Derivative Complaint
                                                   49
   Case 3:20-cv-01800-K Document 1 Filed 07/08/20                    Page 50 of 64 PageID 50


proceeds of over $32.8 million as a result of an insider transaction executed during the Relevant

Period, when the Company’s stock price was artificially inflated due to the false and misleading

statements alleged herein. Therefore, demand in this case is futile as to him, and excused.

       167.    Demand in this case is excused because the Directors, five of whom are named as

defendants in this action, are beholden to and controlled by Defendant Chadha, who controls the

Company by virtue of his beneficial share ownership, which provided him with approximately

49.3% of total shareholder voting power as of June 5, 2020. These shareholdings provide

Defendant Chadha with significant control over the continued employment of the Directors, and

especially Defendant Cogburn, who derives his principal source of income from his position as

the Company’s CEO. Thus, the Directors are unable to evaluate a demand with disinterest or

independence as a result of Defendant Chadha’s control over them.

       168.    The Director-Defendants have longstanding business and personal relationships

with each other and the Individual Defendants that preclude them from acting independently and

in the best interests of the Company and the shareholders. For instance, Defendants Cogburn,

Reynolds, and Chadha are each currently affiliated with HGM, which was founded by Defendant

Chadha in 2001. Specifically, Defendant Chadha serves as HGM’s CEO and Chief Investment

Officer, Defendant Reynolds serves as HGM’s Chief Operating Officer and as a Partner, and

Defendant Cogburn serves as an advisor to HGM. Defendants Cogburn, Reynolds, and Chadha

also each formerly served in a variety of senior positions at certain of Exela’s predecessor

entities, including SourceHOV and HOV Services, LLC. These conflicts of interest precluded

the Director-Defendants from adequately monitoring the Company’s operations and internal

controls and calling into question the Individual Defendants’ conduct. Thus, any demand on the

Director-Defendants would be futile.




_____________________________________________________________________________
                               Verified Shareholder Derivative Complaint
                                                  50
   Case 3:20-cv-01800-K Document 1 Filed 07/08/20                     Page 51 of 64 PageID 51


          169.   Defendant Rexford served on the Company’s Audit Committee during the

Relevant Period. Pursuant to the Company’s Audit Committee Charter, the members of the

Company’s Audit Committee were responsible for overseeing, inter alia, the Company’s

accounting and financial reporting processes and the performance of the Company’s internal

audit function. Defendant Rexford failed to ensure the integrity of the Company’s financial

statements and internal controls, as he is charged to do under the Audit Committee Charter,

allowing the Company to file false and misleading financial statements with the SEC. As such,

Defendant Rexford breached his fiduciary duties, is not disinterested, and demand is excused as

to him.

          170.   In violation of the Code of Conduct, the Director-Defendants conducted little, if

any, oversight of the Company’s internal controls over public reporting and of the Company’s

engagement in the Individual Defendants’ scheme to issue materially false and misleading

statements to the public, and facilitate and disguise the Individual Defendants’ violations of law,

including breaches of fiduciary duty, unjust enrichment, and violations of the Exchange Act. In

violation of the Code of Conduct, the Director-Defendants failed to comply with the law. Thus,

the Director-Defendants face a substantial likelihood of liability and demand is futile as to them.

          171.   Exela has been and will continue to be exposed to significant losses due to the

wrongdoing complained of herein, yet the Director-Defendants have not filed any lawsuits

against themselves or others who were responsible for that wrongful conduct to attempt to

recover for Exela any part of the damages Exela suffered and will continue to suffer thereby.

Thus, any demand upon the Director-Defendants would be futile.

          172.   The Individual Defendants’ conduct described herein and summarized above

could not have been the product of legitimate business judgment as it was based on bad faith and




_____________________________________________________________________________
                                Verified Shareholder Derivative Complaint
                                                   51
   Case 3:20-cv-01800-K Document 1 Filed 07/08/20                     Page 52 of 64 PageID 52


intentional, reckless, or disloyal misconduct. Thus, none of the Director-Defendants can claim

exculpation from their violations of duty pursuant to the Company’s charter (to the extent such a

provision exists). As a majority of the Directors face a substantial likelihood of liability, they are

self-interested in the transactions challenged herein and cannot be presumed to be capable of

exercising independent and disinterested judgment about whether to pursue this action on behalf

of the shareholders of the Company. Accordingly, demand is excused as being futile.

       173.    The acts complained of herein constitute violations of fiduciary duties owed by

Exela’s officers and directors, and these acts are incapable of ratification.

       174.    The Director-Defendants may also be protected against personal liability for their

acts of mismanagement and breaches of fiduciary duty alleged herein by directors’ and officers’

liability insurance if they caused the Company to purchase it for their protection with corporate

funds, i.e., monies belonging to the stockholders of Exela. If there is a directors’ and officers’

liability insurance policy covering the Directors, it may contain provisions that eliminate

coverage for any action brought directly by the Company against the Directors, known as, inter

alia, the “insured-versus-insured exclusion.” As a result, if the Director-Defendants were to sue

themselves or certain of the officers of Exela, there would be no directors’ and officers’

insurance protection. Accordingly, the Director-Defendants cannot be expected to bring such a

suit. On the other hand, if the suit is brought derivatively, as this action is brought, such

insurance coverage, if such an insurance policy exists, will provide a basis for the Company to

effectuate a recovery. Thus, demand on the Director-Defendants is futile and, therefore, excused.

       175.    If there is no directors’ and officers’ liability insurance, then the Director-

Defendants will not cause Exela to sue the Individual Defendants named herein, since, if they




_____________________________________________________________________________
                                Verified Shareholder Derivative Complaint
                                                   52
   Case 3:20-cv-01800-K Document 1 Filed 07/08/20                      Page 53 of 64 PageID 53


did, they would face a large uninsured individual liability. Accordingly, demand is futile in that

event, as well.

          176.    Thus, for all of the reasons set forth above, all of the Director-Defendants, and, if

not all of them, at least four of the Directors, cannot consider a demand with disinterestedness

and independence. Consequently, a demand upon the Board is excused as futile.

                                            FIRST CLAIM

                          Against Individual Defendants for Violations of
                                Section 14(a) of the Exchange Act

          177.    Plaintiff incorporates by reference and re-alleges each and every allegation set

forth above, as though fully set forth herein.

          178.    The Section 14(a) Exchange Act claims alleged herein are based solely on

negligence. They are not based on any allegation of reckless or knowing conduct by or on behalf

of the Individual Defendants. The Section 14(a) claims alleged herein do not allege and do not

sound in fraud. Plaintiff specifically disclaims any allegations of, reliance upon any allegation of,

or reference to any allegation of fraud, scienter, or recklessness with regard to these nonfraud

claims.

          179.    Section 14(a) of the Exchange Act, 15 U.S.C. § 78n(a)(1), provides that “[i]t shall

be unlawful for any person, by use of the mails or by any means or instrumentality of interstate

commerce or of any facility of a national securities exchange or otherwise, in contravention of

such rules and regulations as the [SEC] may prescribe as necessary or appropriate in the public

interest or for the protection of investors, to solicit or to permit the use of his name to solicit any

proxy or consent or authorization in respect of any security (other than an exempted security)

registered pursuant to section 12 of this title [15 U.S.C. § 78l].”




_____________________________________________________________________________
                                 Verified Shareholder Derivative Complaint
                                                    53
   Case 3:20-cv-01800-K Document 1 Filed 07/08/20                   Page 54 of 64 PageID 54


       180.    Rule 14a-9, promulgated pursuant to § 14(a) of the Exchange Act, provides that

no proxy statement shall contain “any statement which, at the time and in the light of the

circumstances under which it is made, is false or misleading with respect to any material fact, or

which omits to state any material fact necessary in order to make the statements therein not false

or misleading.” 17 C.F.R. § 240.14a-9.

       181.    Under the direction and watch of the Directors, the 2018 and 2019 Proxy

Statements (the “Proxy Statements”) failed to disclose, inter alia, that: (1) the Company’s

financial data contained a host of serious errors related to the Company’s liability in connection

with the Appraisal Action, outsourced contract costs, expense reimbursements, revenue

recognition, and classification of cash flows, among other things; (2) the foregoing errors

negatively impacted the Company’s reported revenue, operating loss, net loss, and basic and

diluted loss per share; (3) due to the foregoing, the Company’s consolidated financial statements

for the fiscal years ended December 31, 2017 and December 31, 2018, as well as the Company’s

quarterly financial data for each fiscal quarter during fiscal 2018, and the first three fiscal

quarters of fiscal 2019 would not be prepared in accordance with GAAP, and could not be relied

upon; and (4) as a result, each of the Company’s financial statements issued from March 2018

through November 2019 would ultimately need to be restated. As a result of the foregoing, the

Company’s public statements were materially false and misleading at all relevant times.

       182.    Moreover, the Proxy Statements were false and misleading when they discussed

the Company’s adherence to certain governance policies and procedures, due to the Individual

Defendants’ failures to abide by them and their engagement in the scheme to issue false and

misleading statements and omissions of material fact.




_____________________________________________________________________________
                              Verified Shareholder Derivative Complaint
                                                 54
   Case 3:20-cv-01800-K Document 1 Filed 07/08/20                    Page 55 of 64 PageID 55


       183.     In the exercise of reasonable care, the Individual Defendants should have known

that by misrepresenting or failing to disclose the foregoing material facts, the statements

contained in the Proxy Statements were materially false and misleading. The misrepresentations

and omissions were material to Plaintiff in voting on the matters set forth for shareholder

determination in the Proxy Statements, including election of directors, ratification of an

independent auditor, advisory approval of executive compensation, and with respect to the 2018

Proxy Statement, advisory approval of the frequency of future advisory votes on executive

compensation.

       184.     The false and misleading elements of the Proxy Statements led to the re-election

of Defendants Cogburn, Reynolds, Chadha, Black, Coburn, Lipman, Nord, and Rexford, which

allowed them to continue breaching their fiduciary duties to Exela.

       185.     The Company was damaged as a result of the Individual Defendants’ material

misrepresentations and omissions in the Proxy Statements.

       186.     Plaintiff on behalf of Exela has no adequate remedy at law.

                                        SECOND CLAIM

                 Against Individual Defendants for Violations of Section 10(b)
                             and Rule 10b-5 of the Exchange Act

       187.     Plaintiff incorporates by reference and re-alleges each and every allegation set

forth above, as though fully set forth herein.

       188.     Defendants Cogburn, Reynolds, Chadha, Black, Coburn, Lipman, Nord, and

Rexford (the “10b-5 Defendants”) participated in a scheme to defraud with the purpose and

effect of defrauding Exela. Not only is Exela now defending claims that it violated Section 10(b)

of the Exchange Act and Rule 10b-5 promulgated thereunder, but the Company itself is also a

victim of the unlawful scheme perpetrated upon Exela by the 10b-5 Defendants. With the price



_____________________________________________________________________________
                               Verified Shareholder Derivative Complaint
                                                  55
   Case 3:20-cv-01800-K Document 1 Filed 07/08/20                     Page 56 of 64 PageID 56


of its common stock trading at artificially-inflated prices due to the Individual Defendants’

misconduct, the 10b-5 Defendants caused the Company to repurchase millions of its own shares

on the open market at artificially-inflated prices, damaging Exela.

       189.    During the Relevant Period, the 10b-5 Defendants also individually and in

concert, directly and indirectly, by the use and means of instrumentalities of interstate commerce

and/or of the mails, engaged and participated in a continuous course of conduct designed to

falsify the Company’s press releases, public statements made in conference calls, and periodic

and current reports filed with the SEC.

       190.    The 10b-5 Defendants employed devices, schemes and artifices to defraud while

in possession of adverse, material, non-public information and engaged in acts, practices and a

course of conduct that included the making of, or participation in the making of, untrue and/or

misleading statements of material facts and/or omitting to state material facts necessary in order

to make the statements made about Exela not misleading.

       191.    The 10b-5 Defendants, as top executives and directors of the Company, are liable

as direct participants in the wrongs complained of herein. Through their positions of control and

authority as directors and officers of the Company, the 10b-5 Defendants were able to and did

control the conduct complained of herein and the content of the public statements disseminated

by Exela.

       192.    The 10b-5 Defendants acted with scienter, in that they either had actual

knowledge of the schemes and the misrepresentations and/or omissions of material facts set forth

herein, or acted with reckless disregard for the truth in that they failed to ascertain and to disclose

the true facts, even though such facts were available to them. The 10b-5 Defendants were the top

executives of the Company, or received direct briefings from them, and were therefore directly




_____________________________________________________________________________
                                Verified Shareholder Derivative Complaint
                                                   56
   Case 3:20-cv-01800-K Document 1 Filed 07/08/20                    Page 57 of 64 PageID 57


responsible for the schemes set forth herein and for the false and misleading statements and/or

omissions disseminated to the public through press releases, conference calls, and filings with

the SEC.

       193.    In addition to each of the 10b-5 Defendants approving the issuance of the

Company’s false and misleading statements while they were serving as a senior executive and/or

director of the Company, they made and/or signed the Company’s Form 10-Ks filed with the

SEC during the Relevant Period.

       194.    By virtue of the foregoing, the 10b-5 Defendants have violated § 10(b) of the

Exchange Act, and Rule 10b-5 promulgated thereunder.

       195.    Plaintiff on behalf of Exela has no adequate remedy at law.

                                         THIRD CLAIM

       Against Individual Defendants for Violations of Section 20(a) of the Exchange Act

       196.    Plaintiff incorporates by reference and re-alleges each and every allegation set

forth above, as though fully set forth herein.

       197.    The Individual Defendants, by virtue of their positions with Exela and their

specific acts, were, at the time of the wrongs alleged herein, controlling persons of Exela and

each of its officers and directors who made the false and misleading statements alleged herein

within the meaning of § 20(a) of the Exchange Act. The Individual Defendants had the power

and influence and exercised the same to cause Exela to engage in the illegal conduct and

practices complained of herein.

       198.    Plaintiff on behalf of Exela has no adequate remedy at law.




_____________________________________________________________________________
                               Verified Shareholder Derivative Complaint
                                                  57
   Case 3:20-cv-01800-K Document 1 Filed 07/08/20                     Page 58 of 64 PageID 58


                                         FOURTH CLAIM

                Against Individual Defendants for Breach of Fiduciary Duties

       199.    Plaintiff incorporates by reference and re-alleges each and every allegation set

forth above, as though fully set forth herein.

       200.    Each Individual Defendant owed to the Company the duty to exercise candor,

good faith, and loyalty in the management and administration of Exela’s business and affairs.

       201.    Each of the Individual Defendants violated and breached his or her fiduciary

duties of candor, good faith, loyalty, reasonable inquiry, oversight, and supervision.

       202.    The Individual Defendants’ conduct set forth herein was due to their intentional or

reckless breach of the fiduciary duties they owed to the Company, as alleged herein. The

Individual Defendants intentionally or recklessly breached or disregarded their fiduciary duties

to protect the rights and interests of Exela.

       203.    In breach of their fiduciary duties owed to Exela, the Individual Defendants

willfully or recklessly made and/or caused the Company to make false and misleading statements

and omissions of material fact that failed to disclose, inter alia, that: (1) the Company’s financial

data contained a host of serious errors related to the Company’s liability in connection with the

Appraisal Action, outsourced contract costs, expense reimbursements, revenue recognition, and

classification of cash flows, among other things; (2) the foregoing errors negatively impacted the

Company’s reported revenue, operating loss, net loss, and basic and diluted loss per share; (3)

due to the foregoing, the Company’s consolidated financial statements for the fiscal years ended

December 31, 2017 and December 31, 2018, as well as the Company’s quarterly financial data

for each fiscal quarter during fiscal 2018, and the first three fiscal quarters of fiscal 2019 would

not be prepared in accordance with GAAP, and could not be relied upon; and (4) as a result, each




_____________________________________________________________________________
                                Verified Shareholder Derivative Complaint
                                                   58
   Case 3:20-cv-01800-K Document 1 Filed 07/08/20                    Page 59 of 64 PageID 59


of the Company’s financial statements issued from March 2018 through November 2019 would

ultimately need to be restated. As a result of the foregoing, the Company’s public statements

were materially false and misleading at all relevant times.

       204.    The Individual Defendants failed to correct and/or caused the Company to fail to

rectify any of the wrongs described herein or correct the false and/or misleading statements and

omissions of material fact referenced herein, rendering them personally liable to the Company

for breaching their fiduciary duties.

       205.    In further breach of their fiduciary duties, the Individual Defendants failed to

maintain an adequate system of oversight, disclosure controls and procedures, and internal

controls.

       206.    The Individual Defendants also breached their fiduciary duties by causing the

Company to repurchase millions of shares of its own stock at prices that were artificially inflated

due to the foregoing misrepresentations, while one of them made a lucrative insider sale, netting

proceeds of over $32.8 million.

       207.    The Individual Defendants had actual or constructive knowledge that the

Company issued materially false and misleading statements, and they failed to correct the

Company’s public statements. The Individual Defendants had actual knowledge of the

misrepresentations and omissions of material facts set forth herein, or acted with reckless

disregard for the truth, in that they failed to ascertain and to disclose such facts, even though

such facts were available to them. Such material misrepresentations and omissions were

committed knowingly or recklessly and for the purpose and effect of artificially inflating the

price of the Company’s securities and disguising insider sales.




_____________________________________________________________________________
                               Verified Shareholder Derivative Complaint
                                                  59
   Case 3:20-cv-01800-K Document 1 Filed 07/08/20                    Page 60 of 64 PageID 60


       208.    The Individual Defendants had actual or constructive knowledge that they had

caused the Company to improperly engage in the fraudulent schemes set forth herein and to fail

to maintain adequate internal controls. The Individual Defendants had actual knowledge that the

Company was engaging in the fraudulent schemes set forth herein, and that internal controls

were not adequately maintained, or acted with reckless disregard for the truth, in that they caused

the Company to improperly engage in the fraudulent schemes and to fail to maintain adequate

internal controls, even though such facts were available to them. Such improper conduct was

committed knowingly or recklessly and for the purpose and effect of artificially inflating the

price of the Company’s securities and engaging in insider sales. The Individual Defendants, in

good faith, should have taken appropriate action to correct the schemes alleged herein and to

prevent them from continuing to occur.

       209.    These actions were not a good-faith exercise of prudent business judgment to

protect and promote the Company’s corporate interests.

       210.    As a direct and proximate result of the Individual Defendants’ breaches of their

fiduciary obligations, Exela has sustained and continues to sustain significant damages. As a

result of the misconduct alleged herein, the Individual Defendants are liable to the Company.

       211.    Plaintiff on behalf of Exela has no adequate remedy at law.

                                          FIFTH CLAIM

                     Against Individual Defendants for Unjust Enrichment

       212.    Plaintiff incorporates by reference and re-alleges each and every allegation set

forth above, as though fully set forth herein.

       213.    By their wrongful acts, violations of law, and false and misleading statements and

omissions of material fact that they made and/or caused to be made, the Individual Defendants

were unjustly enriched at the expense of, and to the detriment of, Exela.


_____________________________________________________________________________
                               Verified Shareholder Derivative Complaint
                                                  60
   Case 3:20-cv-01800-K Document 1 Filed 07/08/20                     Page 61 of 64 PageID 61


          214.   The Individual Defendants either benefitted financially from the improper

conduct and their making lucrative insider sales or received unjustly lucrative bonuses tied to the

false and misleading statements, or received bonuses, stock options, or similar compensation

from Exela that was tied to the performance or artificially inflated valuation of Exela, or received

compensation that was unjust in light of the Individual Defendants’ bad faith conduct.

          215.   Plaintiff, as a shareholder and a representative of Exela, seeks restitution from the

Individual Defendants and seeks an order from this Court disgorging all profits—including from

insider sales, benefits, and other compensation, including any performance-based or valuation-

based compensation—obtained by the Individual Defendants due to their wrongful conduct and

breach of their fiduciary duties.

          216.   Plaintiff on behalf of Exela has no adequate remedy at law.

                                           SIXTH CLAIM

                 Against Individual Defendants for Waste of Corporate Assets

          217.   Plaintiff incorporates by reference and re-alleges each and every allegation set

forth above, as though fully set forth herein.

          218.   As a further result of the foregoing, the Company will incur many millions of

dollars of legal liability and/or costs to defend unlawful actions, to engage in internal

investigations, and to lose financing from investors and business from future customers who no

longer trust the Company and its products.

          219.   In addition, the Individual Defendants caused the Company to repurchase millions

of shares of its own common stock at artificially inflated prices, thereby wasting the Company’s

assets.

          220.   As a result of the waste of corporate assets, the Individual Defendants are each

liable to the Company.


_____________________________________________________________________________
                                Verified Shareholder Derivative Complaint
                                                   61
   Case 3:20-cv-01800-K Document 1 Filed 07/08/20                       Page 62 of 64 PageID 62


       221.      Plaintiff on behalf of Exela has no adequate remedy at law.

                                        PRAYER FOR RELIEF

       FOR THESE REASONS, Plaintiff demands judgment in the Company’s favor against all

Individual Defendants as follows:

                 (a)      Declaring that Plaintiff may maintain this action on behalf of Exela, and

that Plaintiff is an adequate representative of the Company;

                 (b)      Declaring that the Individual Defendants have breached and/or aided and

abetted the breach of their fiduciary duties to Exela;

                 (c)      Determining and awarding to Exela the damages sustained by it as a result

of the violations set forth above from each of the Individual Defendants, jointly and severally,

together with pre-judgment and post-judgment interest thereon;

                 (d)      Directing Exela and the Individual Defendants to take all necessary

actions to reform and improve its corporate governance and internal procedures to comply with

applicable laws and to protect Exela and its shareholders from a repeat of the damaging events

described herein, including, but not limited to, putting forward for shareholder vote the following

resolutions for amendments to the Company’s Bylaws or Certificate of Incorporation and the

following actions as may be necessary to ensure proper corporate governance policies:

                       1. a proposal to strengthen the Board’s supervision of operations and develop

              and implement procedures for greater shareholder input into the policies and

              guidelines of the Board;

                       2. a provision to permit the shareholders of Exela to nominate at least four

              candidates for election to the Board; and

                       3. a proposal to ensure the establishment of effective oversight of compliance

              with applicable laws, rules, and regulations.


_____________________________________________________________________________
                                  Verified Shareholder Derivative Complaint
                                                     62
   Case 3:20-cv-01800-K Document 1 Filed 07/08/20                   Page 63 of 64 PageID 63


               (e)    Awarding Exela restitution from Individual Defendants, and each of them;

               (f)    Awarding Plaintiff the costs and disbursements of this action, including

reasonable attorneys’ and experts’ fees, costs, and expenses; and

               (g)    Granting such other and further relief as the Court may deem just and

proper.


                                 JURY TRIAL DEMANDED

   Plaintiff hereby demands a trial by jury.


Dated: July 8, 2020                            Respectfully submitted,

                                               STECKLER GRESHAM COCHRAN PLLC


                                                /s/ R. Dean Gresham
                                               R. Dean Gresham
                                               12720 Hillcrest Road, Suite 1045
                                               Dallas, Texas 75230
                                               Telephone: (972) 387-4040
                                               Facsimile: (972) 387-4041
                                               Email: dean@sgc.law

                                               Local Counsel for Plaintiff

                                               THE ROSEN LAW FIRM, P.A.
                                               Phillip Kim
                                               275 Madison Avenue, 40th Floor
                                               New York, New York 10016
                                               Telephone: (212) 686-1060
                                               Facsimile: (212) 202-3827
                                               Email: pkim@rosenlegal.com

                                               THE BROWN LAW FIRM, P.C.
                                               Timothy Brown
                                               240 Townsend Square
                                               Oyster Bay, NY 11771
                                               Telephone: (516) 922-5427
                                               Facsimile: (516) 344-6204
                                               Email: tbrown@thebrownlawfirm.net

                                               Counsel for Plaintiff




_____________________________________________________________________________
                              Verified Shareholder Derivative Complaint
                                                 63
DocuSign Envelope ID: A87E58A2-1EE2-4DF0-A48F-05B7EA6879E6

                Case 3:20-cv-01800-K Document 1 Filed 07/08/20               Page 64 of 64 PageID 64



                                                        VERIFICATION

                   I,   Gregory McKenna         am           a plaintiff the          within   action. I
            have reviewed the allegations            made       in       this  shareholder     derivative
            complaint, know the contents thereof,          and authorize      its   filing.  To     those
            allegations of which I have personal knowledge, I believe those allegations to be
            true. As to those allegations of which I do not have personal knowledge, I rely upon
            my counsel and their investigation and believe them to be true.

                   I declare under penalty of perjury that the foregoing is true and correct. Executed this _th
                     7/7/2020
            day of __________, 2020.
                                          ______________________
                                          Gregory McKenna
